      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 1 of 67



 1   ANTHONY L. FRANÇOIS, No. 184100
     afrancois@pacificlegal.org
 2   CHARLES T. YATES, No. 327704
     cyates@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747
 6   Attorneys for Proposed Defendant-Intervenors
     Chantell and Michael Sackett
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
      WATERKEEPER ALLIANCE, INC., et al.,                                 No. 3:18-cv-03521-RS
12
                                                   Plaintiffs,        [PROPOSED] ANSWER OF
13                                                                   DEFENDANT-INTERVENORS
              v.                                                          CHANTELL AND
14                                                                      MICHAEL SACKETT
      ANDREW R. WHEELER, as Administrator of
15    the U.S. Environmental Protection Agency, et al.,          Judge:   The Hon. Richard Seeborg
16                                               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Answer of Chantell and Michael             1
     Sackett
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 2 of 67



 1           For their answer to the amended complaint of Waterkeeper Alliance, Inc., Humboldt
 2   Baykeeper, Lake Worth Waterkeeper, Missouri Confluence Waterkeeper, Monterrey Coastkeeper,
 3   Rio Grande Waterkeeper, Russian Riverkeeper, Snake River Waterkeeper, Inc., Sound Rivers, Inc.,
 4   Upper Missouri Waterkeeper, Inc., Turtle Island Restoration Network, WildEarth Guardians, and
 5   Ecological Rights Foundation (“Plaintiffs”), Defendant-Intervenors Chantell Sackett and Michael
 6   Sackett (“the Sacketts”) admit, deny, and allege as follows:
 7                                               INTRODUCTION
 8           1.      The allegations in paragraph 1 constitute statements of opinion, conclusions of law,
 9   Plaintiffs’ characterization of the Clean Water Act, and Plaintiffs’ characterization of several
10   publicly available legal opinions, to which no answer is required; to the extent they may be deemed
11   allegations of fact, they are denied.
12           2.      The allegations in paragraph 2 constitute conclusions of law and statements of
13   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
14   are denied.
15           3.      The Sacketts admit the allegations in the first sentence of paragraph 3 to the extent
16   that Plaintiffs challenge three final rules issues by the United States Environmental Protection
17   Agency (EPA) and the United States Army Corps of Engineers (Army) (together “the Agencies”),
18   and defining the statutory phrase “waters of the United States.” The remaining allegations in
19   paragraph 3 constitute conclusions of law and Plaintiffs’ characterization of former regulatory
20   definitions of “waters of the United States,” to which no answer is required; to the extent they may
21   be deemed allegations of fact, they are denied. Any allegations contrary to the plain language and
22   meaning of these former regulatory definitions are further denied.
23           4.      The allegations in paragraph 4 constitute conclusions of law and statements of
24   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
25   are denied.
26           5.      The allegations in paragraph 5 constitute conclusions of law and statements of
27   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
28   are denied.
     [Proposed] Answer of Chantell and Michael          2
     Sackett
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 3 of 67



 1           6.      The allegations in paragraph 6 constitute conclusions of law and statements of
 2   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
 3   are denied.
 4           7.      The allegations in paragraph 7 purport to characterize Clean Water Rule: Definition
 5   of “Waters of the United States,” 80 Fed. Reg. 37,054 (Jun. 29, 2015) (the “2015 Rule”), which
 6   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 7   language and meaning of this document are denied. The allegations in paragraph 7 also contain
 8   conclusions of law, to which no answer is required; to the extent they may be deemed allegations
 9   of fact, they are denied.
10           8.      The allegations in paragraph 8 purport to characterize Definition of “Waters of the
11   United States”—Recodification of Pre-Existing Rules, 84 Fed. Reg. 56,626 (Oct. 22, 2019) (the
12   “Repeal and Recodify Rule”) and Definition of “Waters of the United States”—Recodification of
13   Pre-Existing Rules, 82 Fed. Reg. 34,899 (Jul. 27, 2017) (the “Proposed Repeal and Recodify
14   Rule”), which speak for themselves and are the best evidence of their contents. Any allegations
15   contrary to the plain language and meaning of these documents are denied. The allegations in
16   paragraph 8 also contain conclusions of law and statements of opinion, to which no answer is
17   required; to the extent they may be deemed allegations of fact, they are denied.
18           9.      The allegations in paragraph 9 purport to characterize Navigable Waters Protection
19   Rule: Definition of “Waters of the United States,” 85 Fed. Reg. 22,250 (April 21, 2020) (the
20   “Navigable Waters Protection Rule”), which speaks for itself and is the best evidence of its
21   contents. Any allegations contrary to the plain language and meaning of this document are denied.
22   The allegations in paragraph 9 also contain conclusions of law and statements of opinion, to which
23   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
24           10.     The allegations in paragraph 10 purport to characterize the Navigable Waters
25   Protection Rule and U.S. Envtl. Prot. Agency, The Navigable Waters Protection Rule—Public
26   Comment Summary Document (Response to Comments), Fed. Doc. No. EPA-HQ-OW-2018-
27   0149-11574 (Apr. 21, 2020) (“Navigable Waters Protection Rule⸺Response to Comments”),
28   which speak for themselves and are the best evidence of their contents. Any allegations contrary to
     [Proposed] Answer of Chantell and Michael         3
     Sackett
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 4 of 67



 1   the plain language and meaning of these documents are denied. The allegations in paragraph 10
 2   also constitute conclusions of law, to which no answer is required; to the extent they may be deemed
 3   allegations of fact, they are denied.
 4           11.     The allegations in paragraph 11 purport to characterize the Navigable Waters
 5   Protection Rule and Navigable Waters Protection Rule – Response to Comments, which speak for
 6   themselves and are the best evidence of their contents. Any allegations contrary to the plain
 7   language and meaning of these documents are denied. The allegations in paragraph 11 also
 8   constitute conclusions of law, to which no answer is required; to the extent they may be deemed
 9   allegations of fact, they are denied.
10           12.     The allegations in paragraph 12 constitute conclusions of law to which no answer is
11   required; to the extent they may be deemed allegations of fact, they are denied.
12           13.     The Sacketts admit the allegations in paragraph 13 to the extent that Plaintiffs
13   challenge three final rules issues by the Agencies. To the extent the allegations in paragraph 13
14   allege violations of the named federal statutes, these allegations constitute conclusions of law to
15   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
16           14.     The allegations in paragraph 14 constitute Plaintiffs’ characterization of their claim
17   for relief, which requires no response. To the extent that a response may be deemed required, the
18   Sacketts deny that Plaintiffs are entitled to the relief requested or to any relief whatsoever.
19           15.     The allegations in paragraph 15 constitute Plaintiffs’ characterization of their claim
20   for relief, which requires no response. To the extent that a response may be deemed required, the
21   Sacketts deny that Plaintiffs are entitled to the relief requested or to any relief whatsoever.
22           16.     The allegations in paragraph 16 constitute Plaintiffs’ characterization of their claim
23   for relief, which requires no response. To the extent that a response may be deemed required, the
24   Sacketts deny that Plaintiffs are entitled to the relief requested or to any relief whatsoever.
25                                               JURISDICTION
26           17.     The allegations in paragraph 17 constitute conclusions of law to which no answer is
27   required; to the extent they may be deemed allegations of fact, they are denied.
28           18.     The allegations in the first sentence of paragraph 18 constitute conclusions of law
     [Proposed] Answer of Chantell and Michael           4
     Sackett
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 5 of 67



 1   to which no answer is required; to the extent they may be deemed allegations of fact, they are
 2   denied. The Sacketts lack information sufficient to form a belief as to the truth of the remaining
 3   allegations in paragraph 18, and on that basis deny the same.
 4           19.     The allegations in paragraph 19 constitute conclusions of law to which no answer is
 5   required; to the extent they may be deemed allegations of fact, they are denied.
 6           20.     The allegations in the first, second, third, fourth, fifth, and seventh sentences of
 7   paragraph 20 constitute conclusions of law and statements of opinion to which no answer is
 8   required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts lack
 9   information sufficient to form a belief as to the truth of the allegations in the sixth sentence of
10   paragraph 20, and on that basis deny the same.
11                                                 VENUE
12           21.     The allegations in paragraph 21 constitute conclusions of law to which no answer is
13   required; to the extent they may be deemed allegations of fact, they are denied.
14                                    INTRADISTRICT ASSIGNMENT
15           22.     The allegations in paragraph 22 constitute conclusions of law to which no answer is
16   required; to the extent they may be deemed allegations of fact, they are denied.
17                                               THE PARTIES
18           23.     The Sacketts lack information sufficient to form a belief as to the truth of the
19   allegations in paragraph 23, and on that basis deny the same.
20           24.     The Sacketts lack information sufficient to form a belief as to the truth of the
21   allegations in paragraph 24, and on that basis deny the same.
22           25.     The Sacketts lack information sufficient to form a belief as to the truth of the
23   allegations in paragraph 25, and on that basis deny the same.
24           26.     The Sacketts lack information sufficient to form a belief as to the truth of the
25   allegations in paragraph 26, and on that basis deny the same.
26           27.     The Sacketts lack information sufficient to form a belief as to the truth of the
27   allegations in paragraph 27, and on that basis deny the same.
28   ///
     [Proposed] Answer of Chantell and Michael         5
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 6 of 67



 1           28.     The Sacketts lack information sufficient to form a belief as to the truth of the
 2   allegations in paragraph 28, and on that basis deny the same.
 3           29.     The Sacketts lack information sufficient to form a belief as to the truth of the
 4   allegations in paragraph 29, and on that basis deny the same.
 5           30.     The Sacketts lack information sufficient to form a belief as to the truth of the
 6   allegations in paragraph 30, and on that basis deny the same.
 7           31.     The Sacketts lack information sufficient to form a belief as to the truth of the
 8   allegations in paragraph 31, and on that basis deny the same. The allegations in paragraph 31 also
 9   contain conclusions of law to which no answer is required.
10           32.     The Sacketts lack information sufficient to form a belief as to the truth of the
11   allegations in paragraph 32, and on that basis deny the same.
12           33.     The Sacketts lack information sufficient to form a belief as to the truth of the
13   allegations in paragraph 33, and on that basis deny the same.
14           34.     The Sacketts lack information sufficient to form a belief as to the truth of the
15   allegations in paragraph 34, and on that basis deny the same.
16           35.     The Sacketts lack information sufficient to form a belief as to the truth of the
17   allegations in paragraph 35, and on that basis deny the same.
18           36.     The Sacketts lack information sufficient to form a belief as to the truth of the
19   allegations in paragraph 36, and on that basis deny the same.
20           37.     The Sacketts lack information sufficient to form a belief as to the truth of the
21   allegations in paragraph 37, and on that basis deny the same.
22           38.     The Sacketts lack information sufficient to form a belief as to the truth of the
23   allegations in paragraph 38, and on that basis deny the same. The allegations in paragraph 38 also
24   contain conclusions of law to which no answer is required.
25           39.     The Sacketts admit the allegations in paragraph 39 to the extent that EPA and the
26   Army are agencies of the United States Government that implement the Clean Water Act and that
27   promulgated the 2015 Rule, the Repeal and Recodify Rule, and the Navigable Waters Protection
28   Rule.
     [Proposed] Answer of Chantell and Michael        6
     Sackett
     No. 3:18-cv-03521-RS
          Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 7 of 67



 1            40.    The Sacketts admit the allegations in paragraph 40.
 2            41.    The Sacketts admit the allegations in paragraph 41.
 3                                         LEGAL BACKGROUND
 4   I.       Overview of the CWA
 5            42.    The allegations in paragraph 42 purport to characterize the Clean Water Act, which
 6   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 7   language and meaning of the Act are denied.
 8            43.    The allegations in paragraph 43 purport to characterize the Clean Water Act, its
 9   legislative history, and the publicly available legal opinion in City of Milwaukee v. Ill. & Mich.,
10   451 U.S. 304, 318 (1981), which speak for themselves and are the best evidence of their contents.
11   Any allegations contrary to the plain language and meaning of these documents are denied.
12            44.    The allegations in paragraph 44 purport to characterize the Clean Water Act and the
13   publicly available legal opinion in S.D. Warren Co. v. Maine Bd. of Envtl. Prot., 547 U.S. 370, 385
14   (2006), which speak for themselves and are the best evidence of their contents. Any allegations
15   contrary to the plain language and meaning of these documents are denied.
16            45.    The allegations in paragraph 45 purport to characterize the Clean Water Act and the
17   publicly available legal opinion in New York v. United States, 505 U.S. 144, 167 (1992), which
18   speak for themselves and are the best evidence of their contents. Any allegations contrary to the
19   plain language and meaning of these documents are denied.
20            46.    The allegations in paragraph 46 purport to characterize the Clean Water Act, which
21   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
22   language and meaning of the Act are denied.
23            47.    The allegations in paragraph 47 purport to characterize the Clean Water Act, which
24   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
25   language and meaning of the Act are denied.
26            48.    The allegations in paragraph 48 constitute conclusions of law and selective
27   quotations from publicly available legal opinions, to which no answer is required; to the extent they
28   may be deemed allegations of fact, they are denied.
     [Proposed] Answer of Chantell and Michael         7
     Sackett
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 8 of 67



 1   II.     Regulatory Definition of “Waters of the United States”
 2           49.     The allegations in paragraph 49 constitute conclusions of law and Plaintiffs’
 3   characterization of the Clean Water Act, to which no answer is required; to the extent they may be
 4   deemed allegations of fact, they are denied.
 5           50.     The allegations in paragraph 50 purport to characterize 40 C.F.R. § 122.2 (2015);
 6   33 C.F.R. § 328.3 (2015) (the “1970s Regulatory Definition”), which speaks for itself and is the
 7   best evidence of its contents. Any allegations contrary to the plain language and meaning of this
 8   document are denied.
 9           51.     The allegations in the first sentence of paragraph 51 purport to characterize 42 Fed.
10   Reg. 37,128 (Jul. 19, 1977), which speaks for itself and is the best evidence of its contents. Any
11   allegations contrary to the plain language and meaning of this document are denied. The allegations
12   in the second sentence of paragraph 51 constitute conclusions of law to which no answer is required;
13   to the extent they may be deemed allegations of fact, they are denied.
14           52.     The allegations in paragraph 52 constitute conclusions of law and statements of
15   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
16   are denied. The allegations in paragraph 52 also purport to characterize the 2015 Rule, which speaks
17   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
18   meaning of this document are denied.
19           53.     The allegations in paragraph 53 constitute conclusions of law and statements of
20   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
21   are denied. The allegations in paragraph 53 also purport to characterize the Repeal and Recodify
22   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
23   the plain language and meaning of this document are denied.
24           54.     The allegations in paragraph 54 constitute conclusions of law and statements of
25   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
26   are denied. The allegations in paragraph 54 also purport to characterize the Navigable Waters
27   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
28   contrary to the plain language and meaning of this document are denied.
     [Proposed] Answer of Chantell and Michael          8
     Sackett
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 9 of 67



 1           55.     The allegations in paragraph 55 constitute conclusions of law to which no answer is
 2   required; to the extent they may be deemed allegations of fact, they are denied.
 3   III.    The CWA’s Permit Exclusion for Farming Activities
 4           56.     The allegations in paragraph 56 purport to characterize 33 U.S.C. § 1344(f)(1),
 5   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 6   language and meaning of this provision are denied.
 7           57.     The allegations in paragraph 57 purport to characterize 33 U.S.C. § 1344(f)(2),
 8   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 9   language and meaning of this provision are denied.
10           58.     The allegations in paragraph 58 constitute conclusions of law to which no answer is
11   required; to the extent they may be deemed allegations of fact, they are denied. The allegations in
12   paragraph 58 also purport to characterize the Clean Water Act, which speaks for itself and is the
13   best evidence of its contents. Any allegations contrary to the plain language and meaning of the
14   Act are further denied.
15           59.     The allegations in paragraph 59 constitute conclusions of law to which no answer is
16   required; to the extent they may be deemed allegations of fact, they are denied. The allegations in
17   paragraph 59 also purport to characterize the Clean Water Act and its legislative history, which
18   speak for themselves and are the best evidence of its contents. Any allegations contrary to the plain
19   language and meaning of these documents are further denied.
20           60.     The allegations in paragraph 60 constitute conclusions of law to which no answer is
21   required; to the extent they may be deemed allegations of fact, they are denied.
22   IV.     Overview of NEPA
23           61.     The allegations in paragraph 61 purport to characterize the National Environmental
24   Policy Act, which speaks for itself and is the best evidence of its contents. Any allegations contrary
25   to the plain language and meaning of NEPA are denied.
26           62.     The allegations in paragraph 62 purport to characterize the regulations at 40 C.F.R.
27   § 1500.1(b)–(c) and 33 C.F.R. part 230, which speak for themselves and are the best evidence of
28   their contents. Any allegations contrary to the plain language and meaning of these regulatory
     [Proposed] Answer of Chantell and Michael          9
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 10 of 67



 1   provisions are denied.
 2           63.     The allegations in paragraph 63 purport to characterize 42 U.S.C. § 4332(C) and 40
 3   C.F.R. §§ 1502.10 and 1508.18, which speak for themselves and are the best evidence of their
 4   contents. Any allegations contrary to the plain language and meaning of these provisions are denied.
 5           64.     The allegations in paragraph 64 purport to characterize 40 C.F.R. § 1508.27, which
 6   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 7   language and meaning of this provision are denied.
 8           65.     The allegations in paragraph 65 purport to characterize 40 C.F.R. § 1508.9 and 33
 9   C.F.R. § 230.10, which speak for themselves and are the best evidence of their contents. Any
10   allegations contrary to the plain language and meaning of these provisions are denied.
11           66.     The allegations in paragraph 66 constitute conclusions of law and selective
12   quotations from the publicly available legal opinion in Save the Yaak Comm. v. Block, 840 F.2d
13   714, 717 (9th Cir. 1988), to which no answer is required; to the extent they may be deemed
14   allegations of fact, they are denied.
15           67.     The allegations in paragraph 67 constitute conclusions of law, statements of opinion,
16   and Plaintiffs’ characterization of 40 C.F.R. § 1500.1(b), to which no answer is required; to the
17   extent they may be deemed allegations of fact, they are denied.
18           68.     The allegations in paragraph 68 constitute conclusions of law and Plaintiffs’
19   characterization of 33 U.S.C. § 1371(c), to which no answer is required; to the extent they may be
20   deemed allegations of fact, they are denied.
21   V.      Overview of the ESA
22           69.     The allegations in paragraph 69 purport to characterize the Endangered Species Act
23   and the publicly available legal opinion in TVA v. Hill, 437 U.S. 153 (1978), which speak for
24   themselves and are the best evidence of their contents. Any allegations contrary to the plain
25   language and meaning of these documents are denied.
26           70.     The allegations in paragraph 70 purport to characterize the Endangered Species Act,
27   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
28   language and meaning of the ESA are denied.
     [Proposed] Answer of Chantell and Michael          10
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 11 of 67



 1           71.     The allegations in paragraph 71 purport to characterize the Endangered Species Act,
 2   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 3   language and meaning of the ESA are denied.
 4           72.     The allegations in paragraph 72 purport to characterize the Endangered Species Act,
 5   50 C.F.R. §§ 402.02 and 402.14, and the publicly available legal opinion in Pac. Rivers Council v.
 6   Thomas, 30 F.3d 1050, 1054–55 (9th Cir. 1985), which speak for themselves and are the best
 7   evidence of their contents. Any allegations contrary to the plain language and meaning of these
 8   documents are denied. The allegations in paragraph 72 also contain conclusions of law to which no
 9   answer is required; to the extent they may be deemed allegations of fact, they are denied.
10           73.     The allegations in paragraph 73 purport to characterize 16 U.S.C. § 1536(c)(1) and
11   50 C.F.R. §§ 402.12, which speak for themselves and are the best evidence of their contents. Any
12   allegations contrary to the plain language and meaning of these provisions are denied.
13           74.     The allegations in paragraph 73 purport to characterize 16 U.S.C. § 1536 and 50
14   C.F.R. §§ 402.13(a), 402.14(b)(1), which speak for themselves and are the best evidence of their
15   contents. Any allegations contrary to the plain language and meaning of these provisions are denied.
16   The allegations in paragraph 74 also contain conclusions of law to which no answer is required; to
17   the extent they may be deemed allegations of fact, they are denied.
18           75.     The allegations in paragraph 75 purport to characterize 16 U.S.C. § 1536(a)(2) and
19   50 C.F.R. §§ 402.14(h), 402.14(g)(3), which speak for themselves and are the best evidence of their
20   contents. Any allegations contrary to the plain language and meaning of these provisions are denied.
21           76.      The allegations in paragraph 76 purport to characterize 16 U.S.C. § 1536(b)(3)(A)
22   and 50 C.F.R. § 402.14(h)–(i), which speak for themselves and are the best evidence of their
23   contents. Any allegations contrary to the plain language and meaning of these provisions are denied.
24           77.     The allegations in the final sentence of paragraph 77 constitute conclusions of law
25   and statements of opinion, to which no answer is required; to the extent they may be deemed
26   allegations of fact, they are denied. The remaining allegations in paragraph 77 purport to
27   characterize 50 C.F.R. § 402.16, which speaks for itself and is the best evidence of its contents.
28   Any allegations contrary to the plain language and meaning of this provision are denied.
     [Proposed] Answer of Chantell and Michael          11
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 12 of 67



 1           78.     The allegations in paragraph 78 constitute conclusions of law and Plaintiffs’
 2   characterization of the publicly available legal opinion in Wash. Toxics Coal. v. EPA, 413 F.3d
 3   1024, 1034–35 (9th Cir. 2005), to which no answer is required; to the extent they may be deemed
 4   allegations of fact, they are denied.
 5           79.     The allegations in paragraph 79 purport to characterize 16 U.S.C. § 1536(d) and 50
 6   C.F.R. § 402.09, which speak for themselves and are the best evidence of their contents. Any
 7   allegations contrary to the plain language and meaning of these provisions are denied.
 8           80.     The allegations in paragraph 80 constitute conclusions of law and statements of
 9   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
10   are denied.
11           81.     The allegations in paragraph 81 constitute conclusions of law and Plaintiffs’
12   characterization of 16 U.S.C. § 1540(g)(1)(A), to which no answer is required; to the extent they
13   may be deemed allegations of fact, they are denied.
14           82.     The allegations in paragraph 82 constitute conclusions of law, to which no answer
15   is required; to the extent they may be deemed allegations of fact, they are denied.
16           83.     The allegations in paragraph 83 constitute conclusions of law, to which no answer
17   is required; to the extent they may be deemed allegations of fact, they are denied.
18           84.     The allegations in paragraph 84 constitute conclusions of law, to which no answer
19   is required; to the extent they may be deemed allegations of fact, they are denied.
20   VI.     Overview of the APA
21           85.     The allegations in paragraph 85 purport to characterize the Administrative
22   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
23   contrary to the plain language and meaning of the APA are denied.
24           86.     The allegations in paragraph 86 purport to characterize the Administrative
25   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
26   contrary to the plain language and meaning of the APA are denied.
27   ///
28   ///
     [Proposed] Answer of Chantell and Michael        12
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 13 of 67



 1           87.       The allegations in paragraph 87 purport to characterize the Administrative
 2   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
 3   contrary to the plain language and meaning of the APA are denied.
 4           88.       The allegations in paragraph 88 purport to characterize the Administrative
 5   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
 6   contrary to the plain language and meaning of the APA are denied.
 7           89.       The allegations in paragraph 89 purport to characterize the Administrative
 8   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
 9   contrary to the plain language and meaning of the APA are denied.
10           90.       The allegations in paragraph 90 constitute conclusions of law, to which no answer
11   is required; to the extent they may be deemed allegations of fact, they are denied.
12           91.       The allegations in paragraph 91 constitute conclusions of law, to which no answer
13   is required; to the extent they may be deemed allegations of fact, they are denied.
14           92.       The allegations in paragraph 92 constitute conclusions of law, to which no answer
15   is required; to the extent they may be deemed allegations of fact, they are denied.
16                                        FACTUAL BACKGROUND
17   I.      General Factual Background
18           93.       The allegations in paragraph 93 constitute conclusions of law, statements of opinion,
19   selective quotations from Definition of ‘Waters of the United States’ Under the Clean Water Act,
20   79 Fed. Reg. 21,188–191 (Apr. 21, 2014) (the “Proposed Clean Water Rule”), and selective
21   quotations from the publicly available legal opinion in Cty. Of Milwaukee, 451, U.S. at 310–11,
22   317, to which no answer is required; to the extent they may be deemed allegations of fact, they are
23   denied. Any allegations contrary to the plain language and meaning of the quoted sources are
24   further denied.
25           94.       The allegations in paragraph 94 constitute conclusions of law, statements of opinion,
26   Plaintiffs’ characterization of the objectives of the Clean Water Act, and selective quotations from
27   U.S. EPA, Office of Research and Development, Connectivity of Streams Wetlands to Downstream
28   Waters:       A   Review     &    Synthesis    of   the    Scientific   Evidence    (January    2015),
     [Proposed] Answer of Chantell and Michael           13
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 14 of 67



 1   http://cfpub.epa.gov/ncea/cfm/recordisplay.cfm?deid=296414 (the “Connectivity Report”), to
 2   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 3   Any allegations contrary to the plain language and meaning of the quoted sources are further
 4   denied.
 5             95.    The allegations in paragraph 95 purport to selectively quote from Letter from
 6   Dr. David T. Allen, Chair, EPA Science Advisory Board, to EPA Administrator Gina McCarthy,
 7   Science Advisory Board (SAB) Consideration of the Adequacy of the Scientific and Technical Basis
 8   of the EPA’s Proposed Rule titled “Definition of Waters of the United States under the Clean Water
 9   Act” (Sept. 30, 2014) (“SAB Report”), which speaks for itself and is the best evidence of its
10   contents. Any allegations contrary to the plain language and meaning of this document are denied.
11             96.    The allegations in the first and final sentences of paragraph 96 constitute conclusions
12   of law and statements of opinion, to which no answer is required; to the extent they may be deemed
13   allegations of fact, they are denied. The Sacketts lack information sufficient to form a belief as to
14   the truth of the remaining allegations in paragraph 96, and on that basis deny the same.
15             97.    The Sacketts lack information sufficient to form a belief as to the truth of the
16   allegations in paragraph 97, and on that basis deny the same.
17   II.       The Clean Water Rule
18             98.    The Sacketts admit that EPA and the Army published the Proposed Clean Water
19   Rule on April 21, 2014.
20             99.    The Sacketts admit the allegations in paragraph 99.
21             100.   The Sacketts admit the allegations in paragraph 100 to the extent that several of the
22   Plaintiffs submitted written comments on the Proposed Clean Water Rule and that these comments
23   can be found at EPA Docket No. EPA-HQ-OW-2011-0880. To the extent the allegations in
24   paragraph 100 incorporate facts underlying these written comments, the Sacketts lack information
25   sufficient to form a belief as to the truth of the allegations in paragraph 100, and on that basis deny
26   the same. To the extent the allegations in paragraph 100 incorporate legal arguments or opinions
27   contained in these written comments, the allegations in paragraph 100 constitute conclusions of law
28   and statements of opinion to which no answer is required; to the extent they may be deemed
     [Proposed] Answer of Chantell and Michael           14
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 15 of 67



 1   allegations of fact, they are denied.
 2            101.     The allegations in paragraph 101 purport to characterize and selectively quote from
 3   Finding of No Significant Impact: Adoption of the Clean Water Rule: Definition of Waters of the
 4   United        States   (May     26,     2015),   http://www2.epa.gov/sites/production/files/2015-05/
 5   documents/finding_of_no_significant_impact_the_clean_water_rule_52715.pdf                     (“CWR
 6   FONSI”), which speaks for itself and is the best evidence of its contents. Any allegations contrary
 7   to the plain language and meaning of this document are denied.
 8            102.     The allegations in paragraph 102 purport to characterize the 2015 Rule, which
 9   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
10   language and meaning of the Rule are denied.
11            103.     The allegations in paragraph 103 purport to characterize the 2015 Rule, which
12   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
13   language and meaning of the Rule are denied.
14            104.     The allegations in paragraph 104 purport to characterize the 2015 Rule, which
15   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
16   language and meaning of the Rule are denied.
17            A.       Tributaries under the Clean Water Rule
18            105.     The allegations in paragraph 105 purport to characterize the 2015 Rule, which
19   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
20   language and meaning of the Rule are denied.
21            106.     The allegations in paragraph 106 purport to characterize the 2015 Rule and U.S.
22   EPA and U.S. Dept. of the Army, Technical Support Document for the Clean Water Rule:
23   Definition of Waters of the United States (May 27, 2015) (“TSD”), which speak for themselves and
24   are the best evidence of their contents. Any allegations contrary to the plain language and meaning
25   of these documents are denied.
26            107.     The allegations in the first sentence of paragraph 107 constitute conclusions of law
27   and statements of opinion, to which no answer is required; to the extent they may be deemed
28   allegations of fact, they are denied. The remaining allegations in paragraph 107 purport to
     [Proposed] Answer of Chantell and Michael           15
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 16 of 67



 1   characterize and selectively quote from the preamble to the 2015 Rule and the SAB Report, which
 2   speak for themselves and are the best evidence of their contents. Any allegations contrary to the
 3   plain language and meaning of these documents are denied.
 4             108.   The allegations in paragraph 108 constitute conclusions of law, statements of
 5   opinion, and Plaintiffs’ characterization of the TSD, to which no answer is required; to the extent
 6   they may be deemed allegations of fact, they are denied. Any allegations contrary to the plain
 7   language and meaning of the TSD are further denied.
 8             B.     Ditches and Ephemeral Features under the Clean Water Rule
 9             109.   The allegations in paragraph 109 purport to characterize the Proposed Clean Water
10   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
11   the plain language and meaning of this document are denied.
12             110.   The allegations in paragraph 110 purport to characterize the Proposed Clean Water
13   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
14   the plain language and meaning of this document are denied.
15             111.   The allegations in paragraph 111 purport to characterize the SAB Report, which
16   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
17   language and meaning of this document are denied.
18             112.   The allegations in paragraph 112 purport to characterize the SAB Report;
19   Memorandum from Dr. Amanda D. Rodewald, Chair of the SAB Panel for the Review of the EPA
20   Water Body Connectivity Report, to Dr. David Allen, Chair of the SAB, Comments to the
21   Chartered SAB on the Adequacy of the Scientific and Technical Basis of the Proposed Rule Titled
22   “Definition of ‘Waters of the United States’ Under the Clean Water Act” (Sept. 2, 2014); and
23   Revised Comments by Kurt D. Fausch on the proposed rule “Definition of ‘Waters of the United
24   States’ Under the Clean Water Act;” which speak for themselves and are the best evidence of their
25   contents. Any allegations contrary to the plain language and meaning of these documents are
26   denied.
27             113.   The allegations in paragraph 113 purport to characterize the 2015 Rule, which
28   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
     [Proposed] Answer of Chantell and Michael        16
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 17 of 67



 1   language and meaning of this document are denied.
 2             114.   The allegations in paragraph 114 purport to characterize the 2015 Rule and its
 3   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
 4   contrary to the plain language and meaning of these documents are denied.
 5             115.   The allegations in paragraph 115 purport to characterize the TSD, and the Proposed
 6   Clean Water Rule and its preamble, which speak for themselves and are the best evidence of their
 7   contents. Any allegations contrary to the plain language and meaning of these documents are
 8   denied.
 9             116.   The allegations in paragraph 116 purport to characterize the 2015 Rule and its
10   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
11   contrary to the plain language and meaning of these documents are denied.
12             117.   The allegations in paragraph 117 purport to characterize the TSD, which speaks for
13   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
14   meaning of this document are denied.
15             118.   The allegations in paragraph 118 constitute conclusions of law, statements of
16   opinion, and Plaintiffs’ characterization of the 2015 Rule, to which no answer is required; to the
17   extent they may be deemed allegations of fact, they are denied.
18             119.   The allegations in paragraph 119 constitute conclusions of law, statements of
19   opinion, and Plaintiffs’ characterization of the 2015 Rule, to which no answer is required; to the
20   extent they may be deemed allegations of fact, they are denied.
21             120.   The allegations in paragraph 120 constitute conclusions of law, statements of
22   opinion, and Plaintiffs’ characterization of the 2015 Rule, to which no answer is required; to the
23   extent they may be deemed allegations of fact, they are denied.
24             C.     Limits on the Application of the Significant
                      Nexus Test Under the Proposed and Final Clean Water Rules
25

26             121.   The allegations in paragraph 121 purport to characterize the 2015 Rule, which

27   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

28   language and meaning of this document are denied.
     [Proposed] Answer of Chantell and Michael         17
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 18 of 67



 1             122.   The allegations in paragraph 122 purport to characterize the 2015 Rule, which
 2   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 3   language and meaning of this document are denied.
 4             123.   The allegations in paragraph 123 purport to characterize the Proposed Clean Water
 5   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
 6   the plain language and meaning of this document are denied.
 7             124.   The allegations in paragraph 124 purport to characterize the Proposed Clean Water
 8   Rule and its preamble, which speak for themselves and are the best evidence of their contents. Any
 9   allegations contrary to the plain language and meaning of these documents are denied.
10             125.   The allegations in paragraph 125 constitute conclusions of law, statements of
11   opinion, and selective quotations from the 2015 Rule and its preamble, to which no answer is
12   required; to the extent they may be deemed allegations of fact, they are denied. Any allegations
13   contrary to the plain language and meaning of the quoted documents are further denied.
14             D.     Adjacent Waters and Normal Farming Activities under the Proposed and
                      Final Clean Water Rule
15

16             126.   The allegations in paragraph 126 constitute conclusions of law and unattributed

17   descriptions of the pre-2015 regulatory scheme, to which no answer is required; to the extent they

18   may be deemed allegations of fact, they are denied.

19             127.   The allegations in paragraph 127 purport to characterize the Proposed Clean Water

20   Rule and the final 2015 Rule, which speak for themselves and are the best evidence of their

21   contents. Any allegations contrary to the plain language and meaning of these documents are

22   denied.

23             128.   The allegations in paragraph 128 purport to characterize the Proposed Clean Water

24   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to

25   the plain language and meaning of this document are denied.

26             129.   The allegations in paragraph 129 purport to characterize the preamble to the

27   Proposed Clean Water Rule, which speaks for itself and is the best evidence of its contents. Any

28   allegations contrary to the plain language and meaning of this document are denied.
     [Proposed] Answer of Chantell and Michael        18
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 19 of 67



 1           130.    The allegations in paragraph 130 purport to characterize the final 2015 Rule, which
 2   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 3   language and meaning of this document are denied.
 4           131.    The allegations in paragraph 131 purport to characterize and selectively quote from
 5   the final 2015 Rule and Memorandum from Lance Wood, Assistant Chief Counsel for
 6   Environmental Law and Regulatory Programs, U.S Army Corps of Engineers, to Maj. Gen. John
 7   Peabody, Deputy Commanding General for Civil and Emergency Operations, U.S. Army Corps of
 8   Engineers, Legal Analysis of Draft Final Rule on Definition of “Waters of the United States”
 9   (Apr. 24, 2015) at 5 (“Wood Memorandum”). These documents speak for themselves and are the
10   best evidence of their contents. Any allegations contrary to the plain language and meaning of these
11   documents are denied.
12           132.    The allegations in the first sentence of paragraph 132 purport to characterize the
13   preamble to the 2015 Rule, which speaks for itself and is the best evidence of its contents. Any
14   allegations contrary to the plain language and meaning of this document are denied. The allegations
15   in the second sentence of paragraph 132 purport to characterize Section 404(f) of the Clean Water
16   Act, which speaks for itself and is the best evidence of its contents. Any allegations contrary to the
17   plain language and meaning of this document are denied. The allegations in the second sentence of
18   paragraph 132 also constitute conclusions of law and statements of opinion, to which no answer is
19   required; to the extent they may be deemed allegations of fact, they are denied.
20           133.    The allegations in the second sentence of paragraph 133 purport to characterize the
21   Proposed Clean Water Rule and the Final 2015 Rule, which speak for themselves and are the best
22   evidence of their contents. Any allegations contrary to the plain language and meaning of these
23   documents are denied.
24           134.    The allegations in paragraph 134 purport to characterize the 2015 Rule and its
25   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
26   contrary to the plain language and meaning of these documents are denied.
27           135.    The allegations in paragraph 135 purport to characterize the 2015 Rule and its
28   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
     [Proposed] Answer of Chantell and Michael         19
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 20 of 67



 1   contrary to the plain language and meaning of these documents are denied.
 2           136.    The allegations in paragraph 136 and footnote 13 constitute vague, unattributed
 3   statements of opinion about the administrative record and Plaintiffs’ characterization of the Wood
 4   Memorandum, to which no answer is required; to the extent they may be deemed allegations of
 5   fact, they are denied.
 6           137.    The allegations in paragraph 137 constitute statements of opinion and Plaintiffs’
 7   characterization of the preamble to the Proposed Clean Water Rule, to which no answer is required;
 8   to the extent they may be deemed allegations of fact, they are denied. Any allegations contrary to
 9   the plain language and meaning of this publicly available document are further denied.
10           138.    The allegations in paragraph 138 constitute statements of opinion and Plaintiffs’
11   characterization of the preamble to the Proposed Clean Water Rule, to which no answer is required;
12   to the extent they may be deemed allegations of fact, they are denied. Any allegations contrary to
13   the plain language and meaning of this publicly available document are further denied.
14           E.      Waste Treatment Systems Under the Proposed and Final Clean Water Rule
15           139.    The allegations in paragraph 139 purport to characterize 45 Fed. Reg. 33,290
16   (May 19, 1980) and 40 C.F.R. § 122.3 (1980), which speak for themselves and are the best evidence
17   of their contents. Any allegations contrary to the plain language and meaning of these documents
18   are denied.
19           140.    The allegations in paragraph 140 purport to characterize 45 Fed. Reg. 48,620
20   (July 21, 1980), which speaks for itself and is the best evidence of its contents. Any allegations
21   contrary to the plain language and meaning of this document are denied.
22           141.    The allegations in paragraph 141 purport to characterize 45 Fed. Reg. 48,620
23   (July 21, 1980), which speaks for itself and is the best evidence of its contents. Any allegations
24   contrary to the plain language and meaning of this document are denied.
25           142.    The allegations in paragraph 142 constitute conclusions of law, statements of
26   opinion, and unattributed assertions about the regulatory history of the Clean Water Act, to which
27   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
28           143.    The allegations in paragraph 143 constitute conclusions of law, statements of
     [Proposed] Answer of Chantell and Michael        20
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 21 of 67



 1   opinion, and unattributed assertions about the regulatory history of the Clean Water Act, to which
 2   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 3           144.    The allegations in paragraph 144 purport to characterize the Proposed Clean Water
 4   Rule and its preamble, which speak for themselves and are the best evidence of their contents. Any
 5   allegations contrary to the plain language and meaning of these documents are denied.
 6           145.    The allegations in paragraph 145 purport to characterize the 2015 Rule and its
 7   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
 8   contrary to the plain language and meaning of these documents are denied.
 9           146.    The allegations in paragraph 146 purport to characterize the 2015 Rule and its
10   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
11   contrary to the plain language and meaning of these documents are denied.
12           147.    The allegations in paragraph 147 purport to characterize the 2015 Rule and its
13   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
14   contrary to the plain language and meaning of these documents are denied.
15           148.    The allegations in paragraph 148 purport to characterize the 2015 Rule, which
16   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
17   language and meaning of this document are denied.
18           149.    The allegations in the first sentence of paragraph 149 purport to characterize the
19   2015 Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary
20   to the plain language and meaning of this document are denied. The allegations in the second
21   sentence of paragraph 149 constitute conclusions of law and statements of opinion, to which no
22   answer is required; to the extent they may be deemed allegations of fact, they are denied.
23           150.    The allegations in paragraph 150 purport to characterize the 2015 Rule, which
24   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
25   language and meaning of this document are denied. The allegations in the final sentence of
26   paragraph 150 also constitute conclusions of law and statements of opinion, to which no answer is
27   required; to the extent they may be deemed allegations of fact, they are further denied.
28   ///
     [Proposed] Answer of Chantell and Michael         21
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 22 of 67



 1           F.      Abandonment of “Other Waters” Under the Clean Water Rule
 2           151.    The allegations in the first sentence of paragraph 151 purport to characterize the
 3   regulatory scheme in existence prior to the 2015 Rule, which speaks for itself and is the best
 4   evidence of its contents. Any allegations contrary to the plain language and meaning of these
 5   regulations are denied. The allegations in the second sentence of paragraph 151 constitute
 6   conclusions of law and statements of opinion, to which no answer is required; to the extent they
 7   may be deemed allegations of fact, they are denied.
 8           152.    The Sacketts lack information sufficient to form a belief as to the truth of the
 9   allegations in paragraph 152, and on that basis deny the same.
10           153.    The allegations in paragraph 153 purport to characterize the Clean Waters Rule and
11   the TSD, which speak for themselves and are the best evidence of their contents. Any allegations
12   contrary to the plain language and meaning of these documents are denied.
13           154.    The allegations in paragraph 154 purport to characterize the 2015 Rule’s
14   administrative record, which speaks for itself and is the best evidence of its contents. Any
15   allegations contrary to the plain language and meaning of the documents in the record are denied.
16           155.    The allegations in paragraph 155 constitute conclusions of law, statements of
17   opinion, and Plaintiffs’ vague characterizations of the 2015 Rule’s administrative record, to which
18   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
19           G.      The Corps’ EA/FONSI for the Clean Water Rule
20           156.    The allegations in paragraph 156 purport to characterize the CWR FONSI, which
21   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
22   language and meaning of this document are denied.
23           157.    The allegations in paragraph 157 purport to characterize the CWR FONSI; the Final
24   Environmental Assessment for the 2015 Rule; and U.S. EPA and U.S. Army Corps of Engineers,
25   Economic Analysis of the EPA-Army Clean Water Rule (May 20, 2015) (2015 Rule Economic
26   Analysis); which speak for themselves and are the best evidence of their contents. Any allegations
27   contrary to the plain language and meaning of these documents are denied.
28           158.    The allegations in paragraph 158 constitute conclusions of law, statements of
     [Proposed] Answer of Chantell and Michael        22
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 23 of 67



 1   opinion, and Plaintiffs’ characterization of the Final Environmental Assessment for the 2015 Rule
 2   and the 2015 Rule’s Economic Analysis, to which no answer is required; to the extent they may be
 3   deemed allegations of fact, they are denied. Any allegations contrary to the plain language and
 4   meaning of these documents are further denied.
 5           159.    The allegations in the first sentence of paragraph 159 constitute conclusions of law
 6   and statements of opinion, to which no answer is required; to the extent they may be deemed
 7   allegations of fact, they are denied. The allegations in the second sentence of paragraph 159 purport
 8   to characterize and selectively quote from Memorandum from Maj. Gen. John Peabody, Deputy
 9   Commanding General for Civil and Emergency Operations, U.S. Army Corps of Engineers, to Jo-
10   Ellen Darcy, Assistant Secretary of the Army for Civil Works (May 15, 2015), which speaks for
11   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
12   meaning of this document are denied.
13           160.    The allegations in paragraph 160 constitute conclusions of law, statements of
14   opinion, Plaintiffs’ characterization of the 2015 Rule’s preamble, and Plaintiffs’ unattributed
15   characterizations of documents in the 2015 Rule’s administrative record, to which no answer is
16   required; to the extent they may be deemed allegations of fact, they are denied.
17           161.    The allegations in paragraph 161 constitute conclusions of law, statements of
18   opinion, Plaintiffs’ characterization of the 2015 Rule’s Final Environmental Assessment, and
19   selective quotations from the 2015 Rule’s Final Environmental Assessment, to which no answer is
20   required; to the extent they may be deemed allegations of fact, they are denied.
21           H.      The allegations in Subheading II.H. Constitute Conclusions of Law
22                   to Which no Answer Is Required; to the Extent They May be Deemed
                     Allegations of Fact, They are Denied
23
             162.    The allegations in paragraph 162 purport to characterize the 2015 Rule, which
24
     speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
25
     language and meaning of this document are denied.
26

27   III.    The Repeal and Replacement Rules

28           163.    The allegations in paragraph 163 purport to characterize Exec. Order No. 13,778,
     [Proposed] Answer of Chantell and Michael         23
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 24 of 67



 1   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 2   language and meaning of this document are denied. The allegations in paragraph 163 also contain
 3   statements of opinion, to which no answer is required; to the extent they may be deemed allegations
 4   of fact, they are denied.
 5             164.   The allegations in paragraph 164 constitute conclusions of law and statements of
 6   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
 7   are denied.
 8             165.   The allegations in paragraph 165 purport to characterize Notice of Intention, 82 Fed.
 9   Reg. 12,532, which speaks for itself and is the best evidence of its contents. Any allegations
10   contrary to the plain language and meaning of this document are denied.
11             166.   The allegations in paragraph 166 constitute conclusions of law, statements of
12   opinion, and Plaintiffs’ characterizations of certain regulatory actions taken by Defendants, to
13   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
14             167.   The allegations in paragraph 167 and footnote 16 constitute conclusions of law,
15   statements of opinion, and Plaintiffs’ characterizations of certain regulatory actions taken by
16   Defendants, to which no answer is required; to the extent they may be deemed allegations of fact,
17   they are denied. The allegations in footnote 16 also purport to characterize a number of publicly
18   available documents, which speak for themselves and are the best evidence of their contents. Any
19   allegations contrary to the plain language and meaning of these documents are denied.
20             168.   The allegations in paragraph 168 constitute conclusions of law, statements of
21   opinion, and selective quotations from Letter from Association of Clean Water Agencies to The
22   Honorable Scott Pruitt re: Federalism Process and WOTUS Rule Development (June 19, 2017), to
23   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
24   Any allegations contrary to the plain language and meaning of the quoted document are further
25   denied.
26             A.     Step One⸺Repeal the Clean Water Rule
27             169.   The allegations in paragraph 169 purport to characterize Definition of “Waters of
28   the United States”⸺Recodification of Existing Rules, 82 Fed. Reg. 34,899 (July 27, 2017) (the
     [Proposed] Answer of Chantell and Michael          24
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 25 of 67



 1   “Proposed Repeal and Recodify Rule”), which speaks for itself and is the best evidence of its
 2   contents. Any allegations contrary to the plain language and meaning of this document are denied.
 3           170.    The allegations in paragraph 170 purport to characterize the Proposed Repeal and
 4   Recodify Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 5   contrary to the plain language and meaning of this document are denied.
 6           171.    The allegations in paragraph 171 constitute conclusions of law and Plaintiffs’
 7   characterization of the Proposed Repeal and Recodify Rule, to which no answer is required; to the
 8   extent they may be deemed allegations of fact, they are denied.
 9           172.    The allegations in paragraph 172 constitute conclusions of law, statements of
10   opinion, and Plaintiffs’ characterization of the Proposed Repeal and Recodify Rule, to which no
11   answer is required; to the extent they may be deemed allegations of fact, they are denied.
12           173.    The allegations in paragraph 173 constitute statements of opinion, and Plaintiffs’
13   characterization of the Proposed Repeal and Recodify Rule, to which no answer is required; to the
14   extent they may be deemed allegations of fact, they are denied. Any allegations contrary to the
15   plain language and meaning of the Proposed Repeal and Recodify Rule are further denied.
16           174.    The allegations in the first sentence of paragraph 174 purport to characterize
17   Definition of “Waters of the United States”⸺Addition of an Applicability Date to 2015 Clean
18   Water Rule, 83 Fed. Reg. 5,200 (Feb. 6, 2018), which speaks for itself and is the best evidence of
19   its contents. Any allegations contrary to the plain language and meaning of this document are
20   denied. The remaining allegations in paragraph 174 constitute conclusions of law and Plaintiffs’
21   characterization of, and selective quotations from, publicly available legal opinions, to which no
22   answer is required; to the extent they may be deemed allegations of fact, they are denied.
23           175.    The allegations in paragraph 175 constitute conclusions of law and Plaintiffs’
24   characterization of several publicly available legal opinions, to which no answer is required; to the
25   extent they may be deemed allegations of fact, they are denied.
26           176.    The allegations in paragraph 176 constitute conclusions of law and Plaintiffs’
27   characterization of Supplemental Notice of Proposed Rulemaking, Definition of “Waters of the
28   U.S.”—Recodification of Pre-Existing Rules, 83 Fed. Reg. 32,227 (July 12, 2018) (“Supplemental
     [Proposed] Answer of Chantell and Michael         25
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 26 of 67



 1   Notice”)., to which no answer is required; to the extent they may be deemed allegations of fact,
 2   they are denied. Any allegations contrary to the plain language and meaning of the Supplemental
 3   Notice are further denied.
 4           177.    The allegations in paragraph 177 constitute conclusions of law, statements of
 5   opinion, and Plaintiffs’ characterization of the Supplemental Notice, to which no answer is
 6   required; to the extent they may be deemed allegations of fact, they are denied.
 7           178.    The allegations in paragraph 178 constitute conclusions of law and Plaintiffs’
 8   characterization of the Supplemental Notice, to which no answer is required; to the extent they may
 9   be deemed allegations of fact, they are denied. Any allegations contrary to the plain language and
10   meaning of the Supplemental Notice are further denied.
11           179.    The allegations in the first three sentences of paragraph 179 purport to characterize
12   Resource and Programmatic Assessment for the Proposed Revised Definition of “Waters of the
13   United States”(“Repeal Rule RPA”), which speaks for itself and is the best evidence of its contents.
14   Any allegations contrary to the plain language and meaning of this document are denied. The
15   allegations in the final sentence of paragraph 179 constitute conclusions of law and statements of
16   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
17   are denied.
18           180.    The Sacketts admit the allegations in paragraph 180 to the extent that several of the
19   Plaintiffs submitted written comments on the Proposed Repeal and Recodify Rule and/or the
20   Supplemental Notice, and that these comments can be found at EPA Docket No. EPA-HQ-OW-
21   2017-0203. To the extent the allegations in paragraph 180 incorporate facts underlying these written
22   comments, the Sacketts lack information sufficient to form a belief as to the truth of the allegations
23   in paragraph 180, and on that basis deny the same. To the extent the allegations in paragraph 180
24   incorporate legal arguments or opinions contained in these written comments, the allegations in
25   paragraph 180 constitute conclusions of law and statements of opinion to which no answer is
26   required; to the extent they may be deemed allegations of fact, they are denied.
27           181.    The allegations in paragraph 181 purport to characterize the 2019 Repeal and
28   Recodify Rule, which speaks for itself and is the best evidence of its contents. Any allegations
     [Proposed] Answer of Chantell and Michael         26
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 27 of 67



 1   contrary to the plain language and meaning of this document are denied.
 2           182.    The allegations in paragraph 182 and footnote 20 purport to characterize and
 3   selectively quote from the 2019 Repeal and Recodify Rule, which speaks for itself and is the best
 4   evidence of its contents. Any allegations contrary to the plain language and meaning of the Rule
 5   are denied. The allegations in paragraph 182 and footnote 20 also constitute conclusions of law and
 6   statements of opinion, to which no answer is required; to the extent they may be deemed allegations
 7   of fact, they are denied.
 8                   i.      The Allegations in Subheading III.A.i. Constitute Conclusions
                             of Law, To Which no Answer Is Required; to the Extent They
 9                           May Be Deemed Allegations of Fact, They Are Denied
10           183.    The allegations in paragraph 183 constitute conclusions of law and Plaintiffs’
11   characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they
12   may be deemed allegations of fact, they are denied.
13
                     ii.     The Allegations in Subheading III.A.ii. Constitute Conclusions
14                           of Law, to Which No Answer Is Required; to the Extent They”
                             May Be Deemed Allegations of Fact, They Are Denied
15           184.    The allegations in the first two sentences of paragraph 184 purport to characterize
16   the Repeal and Recodify Rule, which speaks for itself and is the best evidence of its contents. Any
17   allegations contrary to the plain language and meaning of the Rule are denied. The Sacketts lack
18   information sufficient to form a belief as to the truth of the allegations in the third sentence of
19   paragraph 184, and on that basis deny the same. The allegations in the final sentence of paragraph
20   184 constitute conclusions of law to which no answer is required; to the extent they may be deemed
21   allegations of fact, they are denied.
22           B.      Step Two⸺The Replacement Rule
23           185.    The allegations in paragraph 185 purport to characterize the Proposed Navigable
24   Waters Protection Rule, which speaks for itself and is the best evidence of its contents. Any
25   allegations contrary to the plain language and meaning of this document are denied.
26           186.    The Sacketts admit the allegations in paragraph 186 to the extent that several of the
27   Plaintiffs submitted written comments on the Preproposal Notice and Proposed Navigable Waters
28   ///
     [Proposed] Answer of Chantell and Michael         27
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 28 of 67



 1   Protection Rule, and that these comments can be found at EPA Docket Nos. EPA-HQ-OW-2017-
 2   0480 and EPA-HQ-OW-2018-0149. To the extent the allegations in paragraph 186 incorporate
 3   facts underlying these written comments, the Sacketts lack information sufficient to form a belief
 4   as to the truth of the allegations in paragraph 186, and on that basis deny the same. To the extent
 5   the allegations in paragraph 186 incorporate legal arguments or opinions contained in these written
 6   comments, the allegations in paragraph 186 constitute conclusions of law and statements of opinion
 7   to which no answer is required; to the extent they may be deemed allegations of fact, they are
 8   denied.
 9             187.   The allegations in paragraph 187 purport to characterize and selectively quote from
10   the Proposed Navigable Waters Protection Rule, which speaks for itself and is the best evidence of
11   its contents. Any allegations contrary to the plain language and meaning of this document are
12   denied.
13             188.   The allegations in paragraph 188 purport to characterize and selectively quote from
14   the Proposed Navigable Waters Protection Rule, which speaks for itself and is the best evidence of
15   its contents. Any allegations contrary to the plain language and meaning of this document are
16   denied. The allegations in the final sentence of paragraph 188 also constitute conclusions of law
17   and statements of opinion, to which no answer is required; to the extent they may be deemed
18   allegations of fact, they are denied.
19             189.   The allegations in paragraph 189 purport to characterize and selectively quote from
20   the Clean Water Act, and the Proposed Navigable Waters Protection Rule, which speak for
21   themselves and are the best evidence of their contents. Any allegations contrary to the plain
22   language and meaning of these documents are denied. The allegations in paragraph 189 also contain
23   conclusions of law, to which no answer is required; to the extent they may be deemed allegations
24   of fact, they are denied.
25             190.   The allegations in paragraph 190 constitute conclusions of law and Plaintiffs’
26   characterization of the Proposed Navigable Waters Protection Rule, to which no answer is required;
27   to the extent they may be deemed allegations of fact, they are denied.
28             191.   The allegations in paragraph 191 constitute conclusions of law, statements of
     [Proposed] Answer of Chantell and Michael         28
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 29 of 67



 1   opinion, and Plaintiffs’ characterization of the Proposed Navigable Waters Protection Rule, to
 2   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 3           192.    The allegations in paragraph 192 constitute conclusions of law and Plaintiffs’
 4   characterization of the Proposed Navigable Waters Protection Rule, to which no answer is required;
 5   to the extent they may be deemed allegations of fact, they are denied.
 6           193.    The allegations in paragraph 193 constitute conclusions of law, statements of
 7   opinion, Plaintiffs’ characterization of the Proposed Navigable Waters Protection Rule, and
 8   Plaintiffs’ characterization of the Navigable Waters Protection Rule Resource and Programmatic
 9   Assessment, to which no answer is required; to the extent they may be deemed allegations of fact,
10   they are denied.
11           194.    The allegations in paragraph 194 constitute conclusions of law and Plaintiffs’
12   characterization of the Proposed Navigable Waters Protection Rule, to which no answer is required;
13   to the extent they may be deemed allegations of fact, they are denied.
14           195.    The Sacketts admit the allegations in paragraph 195 to the extent that the public
15   comment period on the Proposed Navigable Waters Protection Rule ended on April 15, 2019.
16           196.    The allegations in paragraph 196 purport to characterize EPA, SAB, Draft
17   Commentary on the Proposed Rule Defining the Scope of Waters Federally Regulated Under the
18   Clean Water Act (Oct. 16, 2019) (“SAB Draft Commentary”), which speaks for itself and is the
19   best evidence of its contents. Any allegations contrary to the plain language and meaning of this
20   document are denied.
21           197.    The allegations in paragraph 197 purport to characterize the SAB Draft Commentary
22   and EPA, SAB, Final Commentary on the Proposed Rule Defining the Scope of Waters Federally
23   Regulated Under the Clean Water Act (Feb. 27, 2020) (“SAB Final Commentary”), which speak
24   for themselves and are the best evidence of their contents. Any allegations contrary to the plain
25   language and meaning of these documents are denied.
26           198.    The allegations in paragraph 198 purport to characterize the SAB Final
27   Commentary, which speaks for itself and is the best evidence of its contents. Any allegations
28   contrary to the plain language and meaning of this document are denied.
     [Proposed] Answer of Chantell and Michael        29
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 30 of 67



 1           199.    The allegations in paragraph 199 purport to characterize the SAB Final
 2   Commentary, which speaks for itself and is the best evidence of its contents. Any allegations
 3   contrary to the plain language and meaning of this document are denied.
 4           C.      The Final Replacement Rule Definition
 5           200.    The allegations in paragraph 200 purport to characterize the Navigable Waters
 6   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 7   contrary to the plain language and meaning of this document are denied. The allegations in the final
 8   sentence of paragraph 200 also constitute conclusions of law and statements of opinion to which
 9   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
10           201.    The allegations in the first two sentences of paragraph 201 purport to characterize
11   the Navigable Waters Protection Rule, which speaks for itself and is the best evidence of its
12   contents. Any allegations contrary to the plain language and meaning of this document are denied.
13   The Sacketts lack information sufficient to form a belief as to the truth of the allegations in the final
14   sentence paragraph 201, and on that basis deny the same.
15           202.    The allegations in paragraph 202 purport to characterize the Navigable Waters
16   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
17   contrary to the plain language and meaning of this document are denied.
18           203.    The allegations in paragraph 203 constitute conclusions of law to which no answer
19   is required; to the extent they may be deemed allegations of fact, they are denied. The allegations
20   in paragraph 203 also selectively quote from the Navigable Waters Protection Rule – Response to
21   Comments, which speaks for itself and is the best evidence of its contents. Any allegations contrary
22   to the plain language and meaning of this document are denied.
23           204.    The allegations in paragraph 204 constitute conclusions of law to which no answer
24   is required; to the extent they may be deemed allegations of fact, they are denied.
25           205.    The allegations in paragraph 205 purport to characterize and selectively quote from
26   the Navigable Waters Protection Rule and the Navigable Waters Protection Rule, Response to
27   Comments, which speak for themselves and are the best evidence of their contents. Any allegations
28   contrary to the plain language and meaning of these documents are denied. The allegations in
     [Proposed] Answer of Chantell and Michael           30
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 31 of 67



 1   paragraph 205 also constitute conclusions of law to which no answer is required; to the extent they
 2   may be deemed allegations of fact, they are denied.
 3           206.    The allegations in paragraph 206 purport to characterize the Navigable Waters
 4   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 5   contrary to the plain language and meaning of this document are denied.
 6           207.    The allegations in paragraph 207 purport to characterize the Navigable Waters
 7   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 8   contrary to the plain language and meaning of this document are denied. The allegations in
 9   paragraph 207 also contain conclusions of law and statements of opinion to which no answer is
10   required; to the extent they may be deemed allegations of fact, they are denied.
11           208.    The allegations in paragraph 208 and footnote 21 purport to characterize and
12   selectively quote from the Navigable Waters Protection Rule, and several documents in the
13   Navigable Waters Protection Rule’s administrative record, which speak for themselves and are the
14   best evidence of their contents. Any allegations contrary to the plain language and meaning of these
15   documents are denied. The allegations in paragraph 208 also contain statements of opinion to which
16   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
17           209.    The allegations in paragraph 209 constitute conclusions of law and statements of
18   opinion to which no answer is required; to the extent they may be deemed allegations of fact, they
19   are denied.
20           D.      The Allegations in Subheading III.D. Constitute Conclusions
                     of Law to Which No Answer Is Required; to the Extent They
21                   May Be Deemed Allegations of Fact, They Are Denied
22           210.    The allegations in paragraph 210 purport to characterize the Navigable Waters
23   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
24   contrary to the plain language and meaning of this document are denied. The allegations in the final
25   sentence of paragraph 210 also constitute conclusions of law and statements of opinion, to which
26   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
27           211.    The allegations in the final sentence of paragraph 211 constitute conclusions of law
28   to which no answer is required; to the extent they may be deemed allegations of fact, they are
     [Proposed] Answer of Chantell and Michael         31
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 32 of 67



 1   denied. The remaining allegations in paragraph 211 purport to characterize and selectively quote
 2   from the Navigable Waters Protection Rule, which speaks for itself and is the best evidence of its
 3   contents. Any allegations contrary to the plain language and meaning of the Rule are denied.
 4                   i.      Traditional Navigable Waters and the
                             Territorial Seas Under the Replacement Rule
 5

 6           212.    The allegations in the first and second sentences of paragraph 212 purport to

 7   characterize the Navigable Waters Protection Rule, which speaks for itself and is the best evidence

 8   of its contents. Any allegations contrary to the plain language and meaning of this document are

 9   denied. The allegations in the final sentence of paragraph 212 constitute conclusions of law to

10   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.

11           213.    The allegations in paragraph 213 purport to characterize the Navigable Waters

12   Protection Rule and the Navigable Waters Protection Rule⸺Response to Comments, which speak

13   for themselves and are the best evidence of their contents. Any allegations contrary to the plain

14   language and meaning of these documents are denied. The allegations in paragraph 213 also contain

15   conclusions of law to which no answer is required; to the extent these may be deemed allegations

16   of fact, they are denied.

17           214.    The allegations in paragraph 214 purport to characterize the Navigable Waters

18   Protection Rule and the Navigable Waters Protection Rule⸺Response to Comments, which speak

19   for themselves and are the best evidence of their contents. Any allegations contrary to the plain

20   language and meaning of these documents are denied. The allegations in paragraph 214 also contain

21   conclusions of law to which no answer is required; to the extent these may be deemed allegations

22   of fact, they are denied.

23           215.    The allegations in paragraph 215 purport to characterize the Navigable Waters

24   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations

25   contrary to the plain language and meaning of this document are denied. The allegations in

26   paragraph 215 also contain conclusions of law to which no answer is required; to the extent these

27   may be deemed allegations of fact, they are denied.

28   ///
     [Proposed] Answer of Chantell and Michael        32
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 33 of 67



 1                    ii.    Interstate Waters Under the Replacement Rule
 2             216.   The allegations in the first sentence of paragraph 216 constitute conclusions of law
 3   and Plaintiffs’ characterization of the Navigable Waters Protection Rule, to which no answer is
 4   required; to the extent they may be deemed allegations of fact, they are denied. The remaining
 5   allegations in paragraph 216 purport to characterize the Navigable Waters Protection Rule, The
 6   Navigable Waters Protection⸺Response to Comments, and the Navigable Waters Protection Rule
 7   Resource and Programmatic Assessment, which speak for themselves and are the best evidence of
 8   their contents. Any allegations contrary to the plain language and meaning of these documents are
 9   denied.
10             217.   The allegations in the first sentence of paragraph 217 purport to characterize the
11   Water Pollution Control Act of 1948 and 33 U.S.C. §§ 1313, 1319, 1341, 1342, which speak for
12   themselves and are the best evidence of their contents. Any allegations contrary to the plain
13   language and meaning of these statutes are denied. The remaining allegations in paragraph 217
14   constitute conclusions of law and Plaintiffs’ characterization of the Navigable Waters Protection
15   Rule, the Repeal and Recodify Rule, and National Pollutant Discharge Elimination System, 38 Fed.
16   Reg. 13,528, 13,529 (May 22, 1973), to which no answer is required; to the extent they may be
17   deemed allegations of fact, they are denied.
18             218.   The allegations in paragraph 218 constitute conclusions of law and Plaintiffs’
19   characterization of the Navigable Waters Protection Rule, the Navigable Waters Protection
20   Rule⸺Response to Comments, and the 2015 Rule TSD, to which no answer is required; to the
21   extent they may be deemed allegations of fact, they are denied.
22             219.   The allegations in paragraph 219 and footnotes 23–24 purport to characterize and
23   selectively quote from the Clean Water Act and numerous publicly available legal opinions, which
24   speak for themselves and are the best evidence of their contents. Any allegations contrary to the
25   plain language and meaning of these sources are denied. The allegations in paragraph 219 also
26   constitute conclusions of law to which no answer is required; to the extent they may be deemed
27   allegations of fact, they are denied.
28   ///
     [Proposed] Answer of Chantell and Michael          33
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 34 of 67



 1                    iii.    Waters that Impact Interstate
                              Commerce Under the Replacement Rule
 2

 3             220.   The allegations in paragraph 220 purport to characterize 33 C.F.R. § 328.3(a)(3)

 4   (2015) and 84 Fed. Reg. at 56,670, which speak for themselves and are the best evidence of their

 5   contents. Any allegations contrary to the plain language and meaning of these documents are

 6   denied.

 7             221.   The allegations in the first and second sentences of paragraph 221 constitute

 8   conclusions of law to which no answer is required; to the extent they may be deemed allegations

 9   of fact, they are denied. To the extent the remaining allegations in paragraph 221 purport to

10   characterize Plaintiffs’ written comments on the Navigable Waters Protection Rule, these

11   documents speak for themselves and are the best evidence of their contents. Any allegations

12   contrary to the plain language and meaning of these documents are denied. To the extent the

13   allegations in paragraph 221 incorporate facts underlying Plaintiffs’ written comments, the Sacketts

14   lack information sufficient to form a belief as to the truth of the allegations in paragraph 221, and

15   on that basis deny the same. To the extent the allegations in paragraph 221 purport to incorporate

16   legal arguments or opinions contained in Plaintiffs’ written comments, the allegations in paragraph

17   221 constitute conclusions of law and statements of opinion to which no answer is required; to the

18   extent they may be deemed allegations of fact, they are denied.

19                    iv.     Rivers and Streams Under the Replacement Rule

20             222.   The allegations in paragraph 222 purport to characterize and selectively quote from

21   the Navigable Waters Protection Rule, which speaks for itself and is the best evidence of its

22   contents. Any allegations contrary to the plain language and meaning of this document are denied.

23             223.   The allegations in paragraph 223 constitute conclusions of law and selective

24   quotations from Justice Kennedy’s publicly available concurrence in Rapanos v. United States, 547

25   U.S. 715 (2006), to which no answer is required; to the extent they may be deemed allegations of

26   fact, they are denied.

27             224.   The allegations in paragraph 224 constitute conclusions of law and Plaintiffs’

28   characterization of the Navigable Waters Protection Rule and documents in the administrative
     [Proposed] Answer of Chantell and Michael         34
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 35 of 67



 1   record, to which no answer is required; to the extent they may be deemed allegations of fact, they
 2   are denied.
 3           225.    The allegations in paragraph 225 constitute conclusions of law and Plaintiffs’
 4   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
 5   extent they may be deemed allegations of fact, they are denied.
 6           226.    The allegations in the first, second, and third sentences of paragraph 226 constitute
 7   conclusions of law and Plaintiffs’ characterization of the Navigable Waters Protection Rule, to
 8   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 9   The Sacketts lack information sufficient to form a belief as to the truth of the allegations in the final
10   sentence of paragraph 226, and on that basis deny the same.
11           227.    The allegations in paragraph 227 purport to characterize the Navigable Waters
12   Protection Rule, the Navigable Waters Protection Rule⸺Response to Comments, the Connectivity
13   Report, and the Navigable Waters Protection Rule Resource and Programmatic Assessment, which
14   speak for themselves and are the best evidence of its contents. Any allegations contrary to the plain
15   language and meaning of these documents are denied. The allegations in the second sentence of
16   paragraph 227 also contain conclusions of law to which no answer is required; to the extent they
17   may be deemed allegations of fact, they are denied.
18           228.    The allegations in the first two sentences of paragraph 228 purport to characterize
19   the Navigable Waters Protection Rule and the Navigable Waters Protection Rule⸺Response to
20   Comments, which speak for themselves and are the best evidence of its contents. Any allegations
21   contrary to the plain language and meaning of these documents are denied. The allegations in the
22   final sentence of paragraph 228 constitute conclusions of law and statements of opinion, to which
23   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
24           229.    The allegations in paragraph 229 purport to characterize the Navigable Waters
25   Protection Rule and the Navigable Waters Protection Rule⸺Response to Comments, which speak
26   for themselves and are the best evidence of their contents. Any allegations contrary to the plain
27   language and meaning of these documents are denied.
28           230.    The allegations in paragraph 230 purport to characterize the Navigable Waters
     [Proposed] Answer of Chantell and Michael           35
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 36 of 67



 1   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 2   contrary to the plain language and meaning of this document are denied. The allegations in
 3   paragraph 230 also contain conclusions of law and statements of opinion, to which no answer is
 4   required; to the extent these may be deemed allegations of fact, they are denied.
 5           231.    The allegations in paragraph 231 constitute conclusions of law and Plaintiffs’
 6   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
 7   extent they may be deemed allegations of fact, they are denied.
 8           232.    The allegations in the first and second sentences of paragraph 232 purport to
 9   characterize the Navigable Waters Protection Rule and the Navigable Waters Protection
10   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
11   contents. Any allegations contrary to the plain language and meaning of these documents are
12   denied. The allegations in the final sentence of paragraph 232 constitute conclusions of law and
13   statements of opinion, to which no answer is required; to the extent they may be deemed allegations
14   of fact, they are denied.
15           233.    The allegations in paragraph 233 constitute conclusions of law and Plaintiffs’
16   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
17   extent they may be deemed allegations of fact, they are denied.
18           234.    The allegations in paragraph 234 purport to characterize and selectively quote from
19   the Connectivity Report and the Navigable Waters Protection Rule⸺Response to Comments,
20   which speak for themselves and are the best evidence of their contents. Any allegations contrary to
21   the plain language and meaning of these documents are denied.
22           235.    The allegations in paragraph 235 purport to characterize the Navigable Waters
23   Protection Rule and the Navigable Waters Protection Rule⸺Response to Comments, which speak
24   for themselves and are the best evidence of their contents. Any allegations contrary to the plain
25   language and meaning of these documents are denied.
26           236.    The allegations in paragraph 236 purport to characterize the Navigable Waters
27   Protection Rule, the Proposed Navigable Waters Protection Rule, the Navigable Waters Protection
28   Rule⸺Response to Comments, and the administrative record, which speak for themselves and are
     [Proposed] Answer of Chantell and Michael        36
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 37 of 67



 1   the best evidence of their contents. Any allegations contrary to the plain language and meaning of
 2   these documents are denied. The allegations in paragraph 236 also contain conclusions of law and
 3   statements of opinion, to which no answer is required; to the extent these may be deemed allegations
 4   of fact, they are denied.
 5           237.    To the extent the allegations in the first and second sentences of 237 purport to
 6   characterize Plaintiffs’ written comments on the Navigable Waters Protection Rule, these
 7   documents speak for themselves and are the best evidence of their contents. Any allegations
 8   contrary to the plain language and meaning of these documents are denied. To the extent the
 9   allegations in the first and second sentences of paragraph 237 incorporate facts underlying
10   Plaintiffs’ written comments, the Sacketts lack information sufficient to form a belief as to the truth
11   of the allegations in the first and second sentences of paragraph 237, and on that basis deny the
12   same. To the extent the allegations in the first and second sentences of paragraph 237 incorporate
13   legal arguments or opinions contained in Plaintiffs’ written comments, the allegations in the first
14   and second sentences of paragraph 237 constitute conclusions of law and statements of opinion to
15   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
16   The allegations in the third sentence of paragraph 237 purport to characterize the Replacement
17   Rule⸺Response to Comments, which speaks for itself and is the best evidence of its contents. Any
18   allegations contrary to the plain language and meaning of this document are denied. The allegations
19   in the final sentence of paragraph 237 constitute conclusions of law and statements of opinion, to
20   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
21           238.    The allegations in the first and second sentences of paragraph 238 purport to
22   characterize unnamed public comments in the Navigable Waters Protection Rule rulemaking record
23   and the Navigable Waters Protection Rule⸺Response to Comments, which speak for themselves
24   and are the best evidence of its contents. Any allegations contrary to the plain language and meaning
25   of these documents are denied. The allegations in the final sentence of paragraph 238 constitute
26   conclusions of law and statements of opinion, to which no answer is required; to the extent they
27   may be deemed allegations of fact, they are denied.
28           239.    The allegations in the first and second sentences of paragraph 239 purport to
     [Proposed] Answer of Chantell and Michael          37
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 38 of 67



 1   characterize the Navigable Waters Protection Rule and the Navigable Waters Protection
 2   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
 3   contents. Any allegations contrary to the plain language and meaning of these documents are
 4   denied. The allegations in the final sentence of paragraph 239 constitute conclusions of law to
 5   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 6             240.   The allegations in the first sentence of paragraph 240 constitute conclusions of law
 7   to which no answer is required; to the extent they may be deemed allegations of fact, they are
 8   denied. The remaining allegations in paragraph 240 purport to characterize the Navigable Waters
 9   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
10   contrary to the plain language and meaning of this document are denied.
11             241.   The allegations in paragraph 241 constitute conclusions of law, statements of
12   opinion, and Plaintiffs’ characterization of the Navigable Waters Protection Rule and its
13   administrative record, to which no answer is required; to the extent they may be deemed allegations
14   of fact, they are denied.
15                    v.     Ditches and Canals Under the Replacement Rule
16             242.   The allegations in paragraph 242 purport to characterize the Navigable Waters
17   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
18   contrary to the plain language and meaning of this document are denied.
19             243.   The allegations in paragraph 243 purport to characterize the Navigable Waters
20   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
21   contrary to the plain language and meaning of this document are denied.
22             244.   The allegations in the first and final sentences of paragraph 244 constitute
23   conclusions of law to which no answer is required; to the extent they may be deemed allegations
24   of fact, they are denied. The remaining allegations in paragraph 244 and footnote 27 purport to
25   characterize the Navigable Waters Protection Rule and the Navigable Waters Protection
26   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
27   contents. Any allegations contrary to the plain language and meaning of these documents are
28   denied.
     [Proposed] Answer of Chantell and Michael          38
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 39 of 67



 1           245.    To the extent the allegations in paragraph 245 purport to characterize Plaintiffs’
 2   written comments on the Navigable Waters Protection Rule, these documents speak for themselves
 3   and are the best evidence of their contents. Any allegations contrary to the plain language and
 4   meaning of these documents are denied. To the extent the allegations in paragraph 245 incorporate
 5   facts underlying Plaintiffs’ written comments, the Sacketts lack information sufficient to form a
 6   belief as to the truth of the allegations in paragraph 245, and on that basis deny the same. To the
 7   extent the allegations in paragraph 245 purport to incorporate legal arguments or opinions contained
 8   in Plaintiffs’ written comments, the allegations in paragraph 245 constitute conclusions of law and
 9   statements of opinion to which no answer is required; to the extent they may be deemed allegations
10   of fact, they are denied.
11           246.    The allegations in the first sentence of paragraph 246 purport to characterize the
12   Navigable Waters Protection Rule⸺Response to Comments, which speaks for itself and is the best
13   evidence of its contents. Any allegations contrary to the plain language and meaning of this
14   document are denied. The allegations in the second and third sentences of paragraph 246 constitute
15   conclusions of law and statements of opinion, to which no answer is required; to the extent they
16   may be deemed allegations of fact, they are denied.
17           247.    The allegations in paragraph 247 constitute conclusions of law and Plaintiffs’
18   characterization of several publicly available legal opinions, the Clean Water Act, and documents
19   in the Agencies’ administrative record, to which no answer is required; to the extent they may be
20   deemed allegations of fact, they are denied. Any allegations contrary to the plain language and
21   meaning of the cited documents are further denied.
22                   vi.     Wetlands Under the Replacement Rule
23           248.    The allegations in paragraph 248 purport to characterize the Navigable Waters
24   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
25   contrary to the plain language and meaning of the Rule are denied.
26           249.    The allegations in the first and final sentences of paragraph 249 constitute
27   conclusions of law to which no answer is required; to the extent they may be deemed allegations
28   of fact, they are denied. The allegations in the second and third sentences of paragraph 249 purport
     [Proposed] Answer of Chantell and Michael        39
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 40 of 67



 1   to characterize the Navigable Waters Protection Rule and the Navigable Waters Protection
 2   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
 3   contents. Any allegations contrary to the plain language and meaning of these documents are
 4   denied.
 5             250.   The allegations in the first and second sentences of paragraph 250 purport to
 6   characterize the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
 7   of its contents. Any allegations contrary to the plain language and meaning of the Rule are denied.
 8   The allegations in the third sentence of paragraph 250 constitute conclusions of law to which no
 9   answer is required; to the extent they may be deemed allegations of fact, they are denied.
10             251.   The allegations in paragraph 251 purport to characterize the Navigable Waters
11   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
12   contrary to the plain language and meaning of this document are denied.
13             252.   The allegations in paragraph 252 constitute conclusions of law and Plaintiffs’
14   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
15   extent they may be deemed allegations of fact, they are denied.
16             253.   The allegations in paragraph 253 constitute conclusions of law and Plaintiffs’
17   characterization of the Navigable Waters Protection, to which no answer is required; to the extent
18   they may be deemed allegations of fact, they are denied. Any allegations contrary to the plain
19   language and meaning of the Rule are further denied.
20             254.   The allegations in the first and second sentences of paragraph 254 purport to
21   characterize the Connectivity Report, which speaks for itself and is the best evidence of its contents.
22   Any allegations contrary to the plain language and meaning of this document are denied. The
23   allegations in the final sentence of paragraph 254 constitute conclusions of law to which no answer
24   is required; to the extent they may be deemed allegations of fact, they are denied.
25             255.   The allegations in paragraph 255 purport to characterize the Navigable Waters
26   Protection Rule and the Navigable Waters Protection Rule response to comments, which speak for
27   themselves and are the best evidence of their contents. Any allegations contrary to the plain
28   language and meaning of these documents are denied.
     [Proposed] Answer of Chantell and Michael          40
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 41 of 67



 1           256.    The allegations in the first, second, third, fourth, and fifth sentences of paragraph
 2   256 purport to characterize the Navigable Waters Protection Rule and the Navigable Waters
 3   Protection Rule⸺Response to Comments, which speaks for itself and is the best evidence of its
 4   contents. Any allegations contrary to the plain language and meaning of these documents are
 5   denied. The allegations in the final sentence of paragraph 256 constitute conclusions of law to
 6   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 7                   vii.    Lakes, Ponds, and “Impoundments of
 8                           Jurisdictional Waters” Under the Replacement Rule

 9           257.    The allegations in paragraph 257 constitute conclusions of law and Plaintiffs’

10   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the

11   extent they may be deemed allegations of fact, they are denied.

12           258.    The allegations in paragraph 258 purport to characterize the Navigable Waters

13   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations

14   contrary to the plain language and meaning of this document are denied.

15           259.    The allegations in paragraph 259 purport to characterize the Navigable Waters

16   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations

17   contrary to the plain language and meaning of this document are denied.

18           260.    The allegations in the first sentence of paragraph 260 constitute conclusions of law

19   and statements of opinion, to which no answer is required; to the extent they may be deemed

20   allegations of fact, they are denied. The allegations in the second and third sentences of paragraph

21   260 purport to characterize the Navigable Waters Protection Rule and other documents in the

22   administrative record, which speak for themselves and are the best evidence of their contents. Any

23   allegations contrary to the plain language and meaning of these documents are denied. The

24   allegations in the second and third sentences of paragraph 260 also contain conclusions of law to

25   which no answer is required; to the extent these may be deemed allegations of fact, they are denied.

26           261.    The allegations in the first and second sentences of paragraph 261 purport to

27   characterize the Navigable Waters Protection Rule and the Navigable Waters Protection

28   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
     [Proposed] Answer of Chantell and Michael         41
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 42 of 67



 1   contents. Any allegations contrary to the plain language and meaning of these documents are
 2   denied. The allegations in the final sentence of paragraph 261 constitute conclusions of law to
 3   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 4                   viii.   The Replacement Rule’s Reliance on the “Typical Year”
 5           262.    The allegations in paragraph 262 purport to characterize the Navigable Waters
 6   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 7   contrary to the plain language and meaning of the Rule are denied. The allegations in paragraph
 8   262 also contain conclusions of law and statements of opinion to which no answer is required; to
 9   the extent they may be deemed allegations of fact, they are denied.
10           263.    The allegations in the first sentence of paragraph 263 constitute conclusions of law
11   and statements of opinion to which no answer is required; to the extent they may be deemed
12   allegations of fact, they are denied. The allegations in the second sentence of paragraph 263 purport
13   to characterize the Navigable Waters Protection Rule, which speaks for itself and is the best
14   evidence of its contents. Any allegations contrary to the plain language and meaning of this
15   document are denied.
16           264.    The allegations in paragraph 264 constitute conclusions of law, statements of
17   opinion, and Plaintiffs’ characterization of the Proposed Navigable Waters Protection Rule, to
18   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
19           265.    The allegations in paragraph 265 purport to characterize the Navigable Waters
20   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
21   contrary to the plain language and meaning of this document are denied. The allegations in
22   paragraph 265 also contain conclusions of law to which no answer is required; to the extent these
23   may be deemed allegations of fact, they are denied.
24           266.    The allegations in the first, second, and third sentences of paragraph 266 purport to
25   characterize the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
26   of its contents. Any allegations contrary to the plain language and meaning of this document are
27   denied. The allegations in the final sentence of paragraph constitute conclusions of law to which
28   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
     [Proposed] Answer of Chantell and Michael         42
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 43 of 67



 1                    ix.    The Waste Treatment Exclusion Under the Replacement Rule
 2             267.   The allegations in paragraph 267 constitute conclusions of law and Plaintiffs’
 3   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
 4   extent they may be deemed allegations of fact, they are denied.
 5             268.   The allegations in paragraph 268 purport to characterize the Navigable Waters
 6   Protection Rule and the Clean Water Act, which speaks for themselves and are the best evidence
 7   of their contents. Any allegations contrary to the plain language and meaning of these documents
 8   are denied. The allegations in paragraph 268 also contain conclusions of law to which no answer is
 9   required; to the extent they may be deemed allegations of fact, they are denied.
10             269.   The allegations in paragraph 269 constitute conclusions of law and Plaintiffs’
11   characterization of the Navigable Waters Protection Rule and the Clean Water Act, to which no
12   answer is required; to the extent they may be deemed allegations of fact, they are denied.
13                    x.     Defendants’ Economic Analysis and Resource and
                             Programmatic Analysis for the Replacement Rule
14

15             270.   The allegations in paragraph 270 constitute conclusions of law to which no answer
16   is required; to the extent they may be deemed allegations of fact, they are denied.
17             271.   The allegations in paragraph 271 purport to characterize the Navigable Waters
18   Protection Rule Resource and Programmatic Assessment and Economic Analysis, which speak for
19   themselves and are the best evidence of their contents. Any allegations contrary to the plain
20   language and meaning of these documents are denied.
21             272.   The allegations in paragraph 272 constitute conclusions of law and Plaintiffs’
22   characterization of the Navigable Waters Protection Rule Resource and Programmatic Assessment,
23   to which no answer is required; to the extent they may be deemed allegations of fact, they are
24   denied.
25             273.   The allegations in paragraph 273 constitute conclusions of law, statements of
26   opinion, and Plaintiffs’ characterization of the Navigable Waters Protection Rule Resource and
27   Programmatic Assessment, to which no answer is required; to the extent they may be deemed
28   allegations of fact, they are denied.
     [Proposed] Answer of Chantell and Michael        43
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 44 of 67



 1           274.    The allegations in paragraph 274 purport to characterize the Navigable Waters
 2   Protection Rule Resource and Programmatic Assessment, which speaks for itself and is the best
 3   evidence of its contents. Any allegations contrary to the plain language and meaning of this
 4   document are denied. As to the vague allegations in footnote 31 regarding the universe of scientific
 5   data available to the Agencies, the Sacketts lack information sufficient to form a belief as to the
 6   truth of the allegations in footnote 31 and on that basis deny the same.
 7           275.    The allegations in paragraph 275 constitute conclusions of law, statements of
 8   opinion, and Plaintiffs’ characterization of the Navigable Waters Protection Rule, to which no
 9   answer is required; to the extent they may be deemed allegations of fact, they are denied.
10           276.    The allegations in paragraph 276 purport to characterize the Navigable Waters
11   Protection Rule and the Navigable Waters Protection Rule Resource and Programmatic
12   Assessment, which speak for themselves and are the best evidence of its contents. Any allegations
13   contrary to the plain language and meaning of these documents are denied. The allegations in
14   paragraph 276 also contain conclusions of law and statements of opinion to which no answer is
15   required; to the extent these may be deemed allegations of fact, they are denied.
16           277.    The allegations in paragraph 277 purport to characterize the Navigable Waters
17   Protection Rule Resource and Programmatic Assessment, which speaks for itself and is the best
18   evidence of its contents. Any allegations contrary to the plain language and meaning of this
19   document are denied. The allegations in paragraph 277 also contain statements of opinion to which
20   no answer is required; to the extent these may be deemed allegations of fact, they are denied.
21           278.    The allegations in paragraph 278 purport to characterize the Navigable Waters
22   Protection Rule, the Navigable Waters Protection Rule Resource and Programmatic Assessment,
23   and the Final Economic Analysis, which speak for themselves and are the best evidence of their
24   contents. Any allegations contrary to the plain language and meaning of these documents are
25   denied. The allegations in paragraph 278 also purport to characterize an agency-generated graphic,
26   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
27   language and meaning of this graphic are denied. To the extent any further response is required,
28   the Sacketts deny that the Navigable Waters Protection Rule will harm the public and water
     [Proposed] Answer of Chantell and Michael          44
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 45 of 67



 1   resources.
 2             279.   The allegations in paragraph 279 purport to characterize the Final Economic
 3   Analysis for the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
 4   of its contents. Any allegations contrary to the plain language and meaning of this document are
 5   denied. The allegations in paragraph 279 also contain conclusions of law and statements of opinion
 6   to which no answer is required; to the extent these may be deemed allegations of fact, they are
 7   denied.
 8             280.   The allegations in paragraph 280 purport to characterize the Final Economic
 9   Analysis for the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
10   of its contents. Any allegations contrary to the plain language and meaning of this document are
11   denied. The allegations in paragraph 280 also contain conclusions of law and statements of opinion
12   to which no answer is required; to the extent these may be deemed allegations of fact, they are
13   denied.
14             281.   The allegations in paragraph 281 purport to characterize the Final Economic
15   Analysis for the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
16   of its contents. Any allegations contrary to the plain language and meaning of this document are
17   denied.
18             282.   The allegations in paragraph 282 constitute conclusions of law and Plaintiffs’
19   characterizations of the Clean Water Act and publicly available legal opinions, to which no answer
20   is required; to the extent they may be deemed allegations of fact, they are denied.
21             283.   The allegations in paragraph 283 constitute conclusions of law and Plaintiffs’
22   characterization of the Navigable Waters Protection Rule Resource and Programmatic Assessment
23   and Final Economic Analysis, to which no answer is required; to the extent they may be deemed
24   allegations of fact, they are denied.
25
                      xi.    The Allegations in Subheading III.D.xi. Constitute Conclusions
26                           of Law to Which No Answer Is Required; to the Extent
                             They May Be Deemed Allegations of Fact, They Are Denied
27

28             284.   The allegations in the first and second sentences (including corresponding citations)
     [Proposed] Answer of Chantell and Michael          45
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 46 of 67



 1   of paragraph 284 purport to characterize a number of documents in the Agencies’ administrative
 2   record for the Navigable Waters Protection Rule. These documents speak for themselves and are
 3   the best evidence of their contents. Any allegations contrary to the plain language and meaning of
 4   these documents are denied. The allegations in the third and final sentences of paragraph 284
 5   constitute conclusions of law to which no answer is required; to the extent they may be deemed
 6   allegations of fact, they are denied.
 7           285.    The allegations in paragraph 285 purport to characterize the Navigable Waters
 8   Protection Rule and a number of documents in the Agencies’ administrative record. These
 9   documents speak for themselves and are the best evidence of their contents. Any allegations
10   contrary to the plain language and meaning of these documents are denied. The allegations in the
11   second sentence of paragraph 285 also contain conclusions of law to which no answer is required;
12   to the extent they may be deemed allegations of fact, they are denied.
13           286.    The allegations in paragraph 286 purport to characterize the Navigable Waters
14   Protection Rule and a number of documents in the Agencies’ administrative record. These
15   documents speak for themselves and are the best evidence of their contents. Any allegations
16   contrary to the plain language and meaning of these documents are denied. The allegations in
17   paragraph 286 also contain conclusions of law to which no answer is required; to the extent they
18   may be deemed allegations of fact, they are denied.
19           287.    The allegations in paragraph 287 constitute conclusions of law and Plaintiffs’
20   characterization of the publicly available legal opinion in Ober v. EPA, 84 F.3d 304, 314–15 (9th
21   Cir. 1996), to which no answer is required; to the extent they may be deemed allegations of fact,
22   they are denied.
23                   xii.    The Allegations in Subheading III.D.xii. Constitute Conclusions
                             of Law to Which No Answer Is Required; to the Extent They
24                           May Be Deemed Allegations of Fact, They Are Denied
25           288.    The allegations in paragraph 288 constitute conclusions of law to which no answer
26   is required; to the extent they may be deemed allegations of fact, they are denied.
27   ///
28   ///
     [Proposed] Answer of Chantell and Michael        46
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 47 of 67



 1                   xiii.   The Allegations in Subheading III.D.xiii. Constitute Conclusions
                             of Law to Which No Answer Is Required; to the Extent They
 2                           May Be Deemed Allegations of Fact, They Are Denied. The
                             Sacketts Specifically Deny That the Agencies Have Any Legal
 3                           Authority to Regulate Non-Abutting Wetlands Such as the One
                             Alleged to Exist on Their Property; Deny That the Agencies
 4                           Engaged in a Discretionary Decision in the Navigable Waters
                             Protection Rule to Deregulate Such Wetlands; and Deny That the
 5                           Agencies Had Any Obligation Under the Endangered Species Act
                             to Consult on That Aspect of the Navigable Waters Protection Rule
 6
             289.    The allegations in paragraph 289 constitute conclusions of law and Plaintiffs’
 7
     characterization of the scope of the Navigable Waters Protection Rule, to which no answer is
 8
     required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts
 9
     specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such
10
     as the one alleged to exist on their property; deny that the Agencies engaged in a discretionary
11
     decision in the Navigable Waters Protection Rule to deregulate such wetlands; and deny that the
12
     Agencies had any obligation under the Endangered Species Act to consult on that aspect of the
13
     Navigable Waters Protection Rule.
14

15                                       FIRST CLAIM FOR RELIEF

16         The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
17           Characterization of Their Claim for Relief, Which Requires No Response.
               To the Extent That a Response May Be Deemed Required, the Sacketts
18               Deny That Plaintiffs Are Entitled to the Relief Requested or to Any
                                         Relief Whatsoever
19

20           290.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

21   Amended Complaint are repeated and incorporated by reference.

22           291.    The allegations in paragraph 291 purport to characterize 40 C.F.R. § 1508.9(b),

23   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

24   language and meaning of this provision are denied.

25           292.    The allegations in paragraph 292 purport to characterize 40 C.F.R. § 1508.13, which

26   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

27   language and meaning of this provision are denied.

28           293.    The allegations in paragraph 293 purport to characterize 42 U.S.C. § 4332(C), which
     [Proposed] Answer of Chantell and Michael          47
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 48 of 67



 1   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 2   language and meaning of this provision are denied.
 3             294.   The allegations in paragraph 294 constitute conclusions of law to which no answer
 4   is required; to the extent they may be deemed allegations of fact, they are denied.
 5             295.   The allegations in paragraph 295 constitute conclusions of law and Plaintiffs’
 6   characterization of the Navigable Waters Protection Rule and 40 C.F.R. § 1508.27(b)(3), (4), (6),
 7   (9), to which no answer is required; to the extent they may be deemed allegations of fact, they are
 8   denied.
 9             296.   The allegations in paragraph 296 constitute conclusions of law to which no answer
10   is required; to the extent they may be deemed allegations of fact, they are denied.
11             297.   The allegations in paragraph 297 constitute conclusions of law to which no answer
12   is required; to the extent they may be deemed allegations of fact, they are denied.
13                                     SECOND CLAIM FOR RELIEF
14
                  The Allegations in the Subheading Constitute Conclusions of Law and
15                Plaintiffs’ Characterization of Their Claim for Relief, Which Requires
                 No Response. To the Extent That a Response May Be Deemed Required,
16                the Sacketts Deny That Plaintiffs Are Entitled to the Relief Requested
                                       or to Any Relief Whatsoever
17

18             298.   The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

19   Amended Complaint are repeated and incorporated by reference.

20             299.   The allegations in paragraph 299 constitute conclusions of law to which no answer

21   is required; to the extent they may be deemed allegations of fact, they are denied. To the extent the

22   allegations in paragraph 299 purport to characterize written comments in the administrative record,

23   these documents speaks for themselves and are the best evidence of their contents. Any allegations

24   contrary to the plain language and meaning of these documents are denied. To the extent the

25   allegations in paragraph 299 incorporate facts underlying these written comments, the Sacketts lack

26   information sufficient to form a belief as to the truth of the allegations in paragraph 299, and on

27   that basis deny the same. To the extent the allegations in paragraph 299 incorporate legal arguments

28   or opinions contained in these written comments, the allegations in paragraph 299 constitute
     [Proposed] Answer of Chantell and Michael          48
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 49 of 67



 1   conclusions of law and statements of opinion to which no answer is required; to the extent they
 2   may be deemed allegations of fact, they are denied.
 3           300.    The allegations in paragraph 300 constitute conclusions of law to which no answer
 4   is required; to the extent they may be deemed allegations of fact, they are denied.
 5           301.    The allegations in paragraph 301 constitute conclusions of law to which no answer
 6   is required; to the extent they may be deemed allegations of fact, they are denied.
 7                                      THIRD CLAIM FOR RELIEF
 8                 The Allegations in the Subheading Constitute Conclusions of Law
                   and Plaintiffs’ Characterization of Their Claim for Relief, Which
 9               Requires No Response. To the Extent That a Response May Be Deemed
                  Required, the Sacketts Deny That Plaintiffs Are Entitled to the Relief
10                              Requested or to Any Relief Whatsoever.
11           302.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
12   Amended Complaint are repeated and incorporated by reference.
13           303.    The allegations in paragraph 303 purport to characterize the APA, which speaks for
14   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
15   meaning of the APA are denied.
16           304.    The allegations in paragraph 304 purport to characterize the APA, which speaks for
17   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
18   meaning of the APA are denied.
19           305.    The allegations in paragraph 305 constitute conclusions of law and selective
20   quotations from the publicly available legal opinion in Natural Res. Def. Council v. EPA, 279 F.3d
21   1180, 1186 (9th Cir. 2002), to which no answer is required; to the extent they may be deemed
22   allegations of fact, they are denied.
23           306.    The allegations in paragraph 306 constitute conclusions of law and Plaintiffs’
24   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
25   extent they may be deemed allegations of fact, they are denied.
26           307.    The allegations in paragraph 307 purport to vaguely characterize the administrative
27   record for the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
28   of its contents. Any allegations contrary to the plain language and meaning of the documents in the
     [Proposed] Answer of Chantell and Michael         49
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 50 of 67



 1   record are denied.
 2           308.    The allegations in paragraph 308 constitute conclusions of law to which no answer
 3   is required; to the extent they may be deemed allegations of fact, they are denied.
 4
                                       FOURTH CLAIM FOR RELIEF
 5
                 The Allegations in the Subheading Constitute Conclusions of Law and
 6             Plaintiffs’ Characterization of Their Claim for Relief, Which Requires No
               Response. To the Extent That a Response May Be Deemed Required, the
 7              Sacketts Deny That Plaintiffs Are Entitled to the Relief Requested or to
                                         Any Relief Whatsoever.
 8

 9           309.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
10   Amended Complaint are repeated and incorporated by reference.
11           310.    The allegations in paragraph 310 purport to characterize 16 U.S.C. § 1536(a)(2),
12   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
13   language and meaning of this document are denied.
14           311.    The allegations in paragraph 311 constitute conclusions of law, Plaintiffs’
15   characterization of the scope of the Navigable Waters Protection Rule, and Plaintiffs’
16   characterization of the Endangered Species Act and its implementing regulations, to which no
17   answer is required; to the extent they may be deemed allegations of fact, they are denied. The
18   Sacketts specifically deny that the Agencies have any legal authority to regulate non-abutting
19   wetlands such as the one alleged to exist on their property; deny that the Agencies engaged in a
20   discretionary decision in the Navigable Waters Protection Rule to deregulate such wetlands; and
21   deny that the Agencies had any obligation under the Endangered Species Act to consult on that
22   aspect of the Navigable Waters Protection Rule.
23           312.    The allegations in paragraph 312 constitute conclusions of law to which no answer
24   is required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts
25   specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such
26   as the one alleged to exist on their property; deny that the Agencies engaged in a discretionary
27   decision in the Navigable Waters Protection Rule to deregulate such wetlands; and deny that the
28   Agencies had any obligation under the Endangered Species Act to consult on that aspect of the
     [Proposed] Answer of Chantell and Michael          50
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 51 of 67



 1   Navigable Waters Protection Rule.
 2           313.    The allegations in paragraph 313 constitute conclusions of law to which no answer
 3   is required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts
 4   specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such
 5   as the one alleged to exist on their property; deny that the Agencies engaged in a discretionary
 6   decision in the Navigable Waters Protection Rule to deregulate such wetlands; and deny that the
 7   Agencies had any obligation under the Endangered Species Act to consult on that aspect of the
 8   Navigable Waters Protection Rule.
 9                                       FIFTH CLAIM FOR RELIEF
10             The Allegations in the Subheading Constitute Conclusions of Law and
             Plaintiffs’ Characterization of Their Claim for Relief, Which Requires No
11        Response. To the Extent That a Response May Be Deemed Required, the Sacketts
        Deny That Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
12
             314.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
13
     Amended Complaint are repeated and incorporated by reference.
14
             315.    The allegations in paragraph 315 purport to characterize 16 U.S.C. § 1536(a)(2),
15
     which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
16
     language and meaning of this provision are denied.
17
             316.    The allegations in paragraph 316 constitute conclusions of law and Plaintiffs’
18
     characterization of the scope of the Navigable Waters Protection Rule, to which no answer is
19
     required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts
20
     specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such
21
     as the one alleged to exist on their property and deny that the Agencies engaged in a discretionary
22
     decision in the Navigable Waters Protection Rule to deregulate such wetlands.
23
                                         SIXTH CLAIM FOR RELIEF
24
           The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
25     Characterization of Their Claim for Relief, Which Requires No Response. To the Extent
      that a Response May Be Deemed Required, the Sacketts Deny That Plaintiffs Are Entitled
26                      to the Relief Requested or to Any Relief Whatsoever.
27           317.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
28   Amended Complaint are repeated and incorporated by reference.
     [Proposed] Answer of Chantell and Michael          51
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 52 of 67



 1           318.    The allegations in paragraph 318 purport to characterize 16 U.S.C. § 1536(d) and
 2   50 C.F.R. § 402.09, which speak for themselves and are the best evidence of their contents. Any
 3   allegations contrary to the plain language and meaning of these documents are denied.
 4           319.    The allegations in paragraph 319 constitute conclusions of law to which no answer
 5   is required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts
 6   specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such
 7   as the one alleged to exist on their property; deny that the Agencies engaged in a discretionary
 8   decision in the Navigable Waters Protection Rule to deregulate such wetlands; and deny that the
 9   Agencies had any obligation under the Endangered Species Act to consult on that aspect of the
10   Navigable Waters Protection Rule.
11                                    SEVENTH CLAIM FOR RELIEF
12               The Allegations in the Subheading Constitute Conclusions of Law
           and Plaintiffs’ Characterization of Their Claim for Relief, Which Requires No
13        Response. To the Extent That a Response May Be Deemed Required, the Sacketts
        Deny That Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
14

15           320.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
16   Amended Complaint are repeated and incorporated by reference.
17           321.    The allegations in paragraph 321 purport to characterize 40 C.F.R. § 1508.9(b),
18   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
19   language and meaning of this document are denied.
20           322.    The allegations in paragraph 322 purport to characterize 40 C.F.R. § 1508.13, which
21   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
22   language and meaning of this provision are denied.
23           323.    The allegations in paragraph 323 purport to characterize NEPA, which speaks for
24   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
25   meaning of the Act are denied.
26           324.    The allegations in paragraph 324 constitute conclusions of law and Plaintiffs’
27   characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they
28   may be deemed allegations of fact, they are denied.
     [Proposed] Answer of Chantell and Michael          52
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 53 of 67



 1           325.    The allegations in paragraph 325 constitute conclusions of law and Plaintiffs’
 2   characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they
 3   may be deemed allegations of fact, they are denied.
 4           326.    The allegations in paragraph 326 constitute conclusions of law and Plaintiffs’
 5   characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they
 6   may be deemed allegations of fact, they are denied.
 7           327.    The allegations in paragraph 327 constitute conclusions of law to which no answer
 8   is required; to the extent they may be deemed allegations of fact, they are denied.
 9
                                       EIGHTH CLAIM FOR RELIEF
10
           The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
11           Characterization of Their Claim for Relief, Which Requires no Response. To
            the Extent That a Response May Be Deemed Required, the Sacketts Deny that
12           Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
13           328.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

14   Amended Complaint are repeated and incorporated by reference.

15           329.    The allegations in paragraph 329 constitute conclusions of law to which no answer

16   is required; to the extent they may be deemed allegations of fact, they are denied. To the extent the

17   allegations in paragraph 329 purport to characterize comments in the administrative record, these

18   documents speak for themselves and are the best evidence of their contents. Any allegations

19   contrary to the plain language and meaning of these documents are denied. To the extent the

20   allegations in paragraph 329 incorporate facts underlying these written comments, the Sacketts lack

21   information sufficient to form a belief as to the truth of the allegations in paragraph 329, and on

22   that basis deny the same. To the extent the allegations in paragraph 329 incorporate legal arguments

23   or opinions contained in these written comments, the allegations in paragraph 329 constitute

24   conclusions of law and statements of opinion to which no answer is required; to the extent they

25   may be deemed allegations of fact, they are denied.

26           330.    The allegations in paragraph 330 constitute conclusions of law and Plaintiffs’

27   characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they

28   may be deemed allegations of fact, they are denied.
     [Proposed] Answer of Chantell and Michael         53
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 54 of 67



 1             331.   The allegations in paragraph 331 constitute conclusions of law to which no answer
 2   is required; to the extent they may be deemed allegations of fact, they are denied.
 3                                      NINTH CLAIM FOR RELIEF
 4                  The Allegations in the Subheading Constitute Conclusions of Law
                and Plaintiffs’ Characterization of Their Claim for Relief, Which Requires
 5               No Response. To the Extent that a Response May Be Deemed Required,
                  the Sacketts Deny That Plaintiffs Are Entitled to the Relief Requested
 6                                     or to Any Relief Whatsoever.
 7             332.   The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
 8   Amended Complaint are repeated and incorporated by reference.
 9             333.   The allegations in paragraph 333 purport to characterize 5 U.S.C. § 553(b), (b)(3),
10   which speak for themselves and are the best evidence of their contents. Any allegations contrary to
11   the plain language and meaning of these provisions are denied.
12             334.   The allegations in paragraph 334 purport to characterize 5 U.S.C. § 553(c), which
13   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
14   language and meaning of this document are denied.
15             335.   The allegations in paragraph 335 constitute conclusions of law and selective
16   quotations from the publicly available legal opinion in Natural Res. Def. Council v. EPA, 279 F.3d
17   1180, 1186 (9th Cir. 2002), to which no answer is required; to the extent they may be deemed
18   allegations of fact, they are denied.
19             336.   The allegations in paragraph 336 constitute conclusions of law and Plaintiffs’
20   characterization of the Proposed and Final Repeal and Recodify Rule, to which no answer is
21   required; to the extent they may be deemed allegations of fact, they are denied.
22             337.   The allegations in paragraph 337 purport to characterize the Repeal and Recodify
23   Rule and its administrative record, which speak for themselves and are the best evidence of their
24   contents. Any allegations contrary to the plain language and meaning of these documents are
25   denied.
26             338.   The allegations in paragraph 338 constitute conclusions of law to which no answer
27   is required; to the extent they may be deemed allegations of fact, they are denied.
28   ///
     [Proposed] Answer of Chantell and Michael          54
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 55 of 67



 1                                      TENTH CLAIM FOR RELIEF
 2         The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
              Characterization of Their Claim For Relief, Which Requires No Response.
 3           To the Extent that a Response May Be Deemed Required, the Sacketts Deny
           that Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
 4
             339.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
 5
     Amended Complaint are repeated and incorporated by reference.
 6
             340.    The allegations in paragraph 340 purport to characterize 16 U.S.C. § 1536(a)(2),
 7
     which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 8
     language and meaning of this document are denied.
 9
             341.    The allegations in paragraph 341 constitute conclusions of law and Plaintiffs’
10
     characterization of the scope of the Repeal and Recodify Rule, to which no answer is required; to
11
     the extent they may be deemed allegations of fact, they are denied.
12
             342.    The allegations in paragraph 342 constitute conclusions of law to which no answer
13
     is required; to the extent they may be deemed allegations of fact, they are denied.
14
             343.    The allegations in paragraph 343 constitute conclusions of law and Plaintiffs’
15
     characterization of the scope of the Repeal and Recodify Rule, to which no answer is required; to
16
     the extent they may be deemed allegations of fact, they are denied.
17

18                                   ELEVENTH CLAIM FOR RELIEF
19
           The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
20            Characterization of Their Claim For Relief, Which Requires No Response.
             To the Extent that a Response May Be Deemed Required, the Sacketts Deny
21         that Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
22           344.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

23   Amended Complaint are repeated and incorporated by reference.

24           345.    The allegations in paragraph 345 purport to characterize 16 U.S.C. § 1536(a)(2),

25   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

26   language and meaning of this provision are denied.

27           346.    The allegations in paragraph 346 constitute conclusions of law to which no answer

28   is required; to the extent they may be deemed allegations of fact, they are denied.
     [Proposed] Answer of Chantell and Michael          55
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 56 of 67



 1                                    TWELFTH CLAIM FOR RELIEF
 2         The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
              Characterization of Their Claim For Relief, Which Requires No Response.
 3           To the Extent that a Response May Be Deemed Required, the Sacketts Deny
           that Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
 4
             347.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
 5
     Amended Complaint are repeated and incorporated by reference.
 6
             348.    The allegations in paragraph 348 purport to characterize 16 U.S.C. § 1536(d) and
 7
     50 C.F.R. § 402.09, which speak for themselves and are the best evidence of their contents. Any
 8
     allegations contrary to the plain language and meaning of these provisions are denied.
 9
             349.    The allegations in paragraph constitute conclusions of law to which no answer is
10
     required; to the extent they may be deemed allegations of fact, they are denied.
11

12                                  THIRTEENTH CLAIM FOR RELIEF
13            The Allegations in the Subheading Constitute Conclusions of Law to Which
               No Answer Is Required; to the Extent They May Be Deemed Allegations
14                                     of Fact, They Are Denied.
15           350.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
16   Amended Complaint are repeated and incorporated by reference.
17           351.    The allegations in paragraph 351 purport to characterize 40 C.F.R. § 1508.9, which
18   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
19   language and meaning of this provision are denied.
20           352.    The allegations in paragraph 352 purport to characterize 40 C.F.R. § 1508.13, which
21   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
22   language and meaning of this provision are denied.
23           353.    The allegations in paragraph 353 purport to characterize 42 U.S.C. § 4332(C), which
24   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
25   language and meaning of this provision are denied.
26           354.    The allegations in paragraph 354 constitute conclusions of law to which no answer
27   is required; to the extent they may be deemed allegations of fact, they are denied.
28   ///
     [Proposed] Answer of Chantell and Michael         56
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 57 of 67



 1           355.    The allegations in paragraph 355 purport to characterize the scope of the 2015 Rule,
 2   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 3   language and meaning of the Rule are denied. The allegations in paragraph 355 also contain
 4   conclusions of law and statements of opinion, to which no answer is required; to the extent they
 5   may be deemed allegations of fact, they are denied.
 6           356.    The allegations in paragraph 356 purport to characterize the 2015 Rule and its
 7   FONSI, which speak for themselves and are the best evidence of their contents. Any allegations
 8   contrary to the plain language and meaning of these documents are denied. The allegations in
 9   paragraph 356 also contain conclusions of law to which no answer is required; to the extent they
10   may be deemed allegations of fact, they are denied.
11           357.    The allegations in paragraph 357 constitute conclusions of law to which no answer
12   is required; to the extent they may be deemed allegations of fact, they are denied.
13                                 FOURTEENTH CLAIM FOR RELIEF
14            The Allegations in the Subheading Constitute Conclusions of Law to Which
               No Answer Is Required; to the Extent They May Be Deemed Allegations
15                                     of Fact, They Are Denied.
16           358.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
17   Amended Complaint are repeated and incorporated by reference.
18           359.    The allegations in paragraph 359 purport to characterize 5 U.S.C. § 553(b), (b)(3),
19   which speak for themselves and are the best evidence of their contents. Any allegations contrary to
20   the plain language and meaning of these provisions are denied.
21           360.    The allegations in paragraph 360 purport to characterize 5 U.S.C. § 553(c), which
22   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
23   language and meaning of this provision are denied.
24           361.    The allegations in paragraph 361 constitute conclusions of law and selective
25   quotations from the publicly available legal opinion in Natural Res. Def. Council v. EPA, 279 F.3d
26   1180, 1186 (9th Cir. 2002), to which no answer is required; to the extent they may be deemed
27   allegations of fact, they are denied.
28           362.    The allegations in paragraph 362 constitute conclusions of law and Plaintiffs’
     [Proposed] Answer of Chantell and Michael          57
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 58 of 67



 1   characterization of the 2015 Rule, to which no answer is required; to the extent they may be deemed
 2   allegations of fact, they are denied.
 3             363.   The allegations in paragraph 363 purport to characterize unnamed comments in the
 4   2015 Rule’s administrative record, which speak for themselves and are the best evidence of their
 5   contents. Any allegations contrary to the plain language and meaning of these documents are
 6   denied.
 7             364.   The allegations in paragraph 364 constitute conclusions of law to which no answer
 8   is required; to the extent they may be deemed allegations of fact, they are denied.
 9                                   FIFTEENTH CLAIM FOR RELIEF
10              The Allegations in the Subheading Constitute Conclusions of Law to Which
                 No Answer Is Required; to the Extent They May Be Deemed Allegations
11                                       of Fact, They Are Denied.
12             365.   The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
13   Amended Complaint are repeated and incorporated by reference.
14             366.   The allegations in paragraph 366 purport to characterize the 2015 Rule, which
15   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
16   language and meaning of the Rule are denied.
17             367.   The allegations in paragraph 367 constitute conclusions of law and statements of
18   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
19   are denied.
20             368.   The allegations in paragraph 368 constitute conclusions of law to which no answer
21   is required; to the extent they may be deemed allegations of fact, they are denied.
22                                   SIXTEENTH CLAIM FOR RELIEF
23              The Allegations in the Subheading Constitute Conclusions of Law to Which
                 No Answer Is Required; to the Extent They May Be Deemed Allegations
24                                       of Fact, They Are Denied.
25             369.   The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
26   Amended Complaint are repeated and incorporated by reference.
27             370.   The allegations in paragraph 370 purport to characterize the 2015 Rule, which
28   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
     [Proposed] Answer of Chantell and Michael          58
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 59 of 67



 1   language and meaning of this document are denied.
 2           371.    The allegations in paragraph 371 constitute conclusions of law and statements of
 3   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
 4   are denied.
 5           372.    The allegations in paragraph 372 constitute conclusions of law to which no answer
 6   is required; to the extent they may be deemed allegations of fact, they are denied.
 7           373.    The allegations in paragraph 373 constitute conclusions of law to which no answer
 8   is required; to the extent they may be deemed allegations of fact, they are denied.
 9                                SEVENTEENTH CLAIM FOR RELIEF
10
              The Allegations in the Subheading Constitute Conclusions of Law to Which
11             No Answer Is Required; to the Extent They May Be Deemed Allegations
                                       of Fact, They Are Denied.
12
             374.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
13
     Amended Complaint are repeated and incorporated by reference.
14
             375.    The allegations in paragraph 375 purport to characterize the 2015 Rule, which
15
     speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
16
     language and meaning of this document are denied.
17
             376.    The allegations in paragraph 376 constitute conclusions of law and statements of
18
     opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
19
     are denied.
20
             377.    The allegations in paragraph 377 constitute conclusions of law to which no answer
21
     is required; to the extent they may be deemed allegations of fact, they are denied.
22
             378.    The allegations in paragraph 378 constitute conclusions of law to which no answer
23
     is required; to the extent they may be deemed allegations of fact, they are denied.
24
                                    EIGHTEENTH CLAIM FOR RELIEF
25
              The Allegations in the Subheading Constitute Conclusions of Law to Which
26             No Answer Is Required; to the Extent They May Be Deemed Allegations
                                       of Fact, They Are Denied.
27

28           379.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
     [Proposed] Answer of Chantell and Michael         59
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 60 of 67



 1   Amended Complaint are repeated and incorporated by reference.
 2           380.    The allegations in paragraph 380 purport to characterize the 2015 Rule, which
 3   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 4   language and meaning of this document are denied.
 5           381.    The allegations in paragraph 381 constitute conclusions of law and statements of
 6   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
 7   are denied.
 8           382.    The allegations in paragraph 382 constitute conclusions of law and Plaintiffs’
 9   characterization of the 33 U.S.C. § 1344(f)(1)(A), to which no answer is required; to the extent they
10   may be deemed allegations of fact, they are denied.
11           383.    The allegations in paragraph 383 constitute conclusions of law to which no answer
12   is required; to the extent they may be deemed allegations of fact, they are denied.
13                                  NINETEENTH CLAIM FOR RELIEF
14            The Allegations in the Subheading Constitute Conclusions of Law to Which
               No Answer Is Required; to the Extent They May Be Deemed Allegations
15                                     of Fact, They Are Denied.
16           384.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

17   Amended Complaint are repeated and incorporated by reference.

18           385.    The allegations in paragraph 385 purport to characterize the 2015 Rule, which

19   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

20   language and meaning of the 2015 Rule are denied.

21           386.    The allegations in paragraph 386 purport to characterize the 2015 Rule, which

22   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

23   language and meaning of the 2015 Rule are denied.

24           387.    The allegations in paragraph 387 constitute conclusions of law to which no answer

25   is required; to the extent they may be deemed allegations of fact, they are denied.

26           388.    The allegations in the first sentence of paragraph 388 constitute conclusions of law

27   to which no answer is required; to the extent they may be deemed allegations of fact, they are

28   denied. The allegations in the second sentence of paragraph 388 purport to characterize the 2015
     [Proposed] Answer of Chantell and Michael         60
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 61 of 67



 1   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
 2   the plain language and meaning of the 2015 Rule are denied.
 3           389.    The allegations in paragraph 389 constitute conclusions of law to which no answer
 4   is required; to the extent they may be deemed allegations of fact, they are denied.
 5                                  TWENTIETH CLAIM FOR RELIEF
 6
              The Allegations in the Subheading Constitute Conclusions of Law to Which
 7             No Answer Is Required; to the Extent They May Be Deemed Allegations
                                       of Fact, They Are Denied.
 8
             390.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
 9
     Amended Complaint are repeated and incorporated by reference.
10
             391.    The allegations in paragraph 391 purport to characterize the 2015 Rule, which
11
     speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
12
     language and meaning of the 2015 Rule are denied.
13
             392.    The allegations in paragraph 392 constitute conclusions of law and Plaintiffs’
14
     characterization of the 2015 Rule, to which no answer is required; to the extent they may be deemed
15
     allegations of fact, they are denied.
16
             393.    The allegations in paragraph 393 constitute conclusions of law to which no answer
17
     is required; to the extent they may be deemed allegations of fact, they are denied.
18
             394.    The allegations in paragraph 394 constitute conclusions of law to which no answer
19
     is required; to the extent they may be deemed allegations of fact, they are denied.
20

21                                TWENTY-FIRST CLAIM FOR RELIEF

22            The Allegations in the Subheading Constitute Conclusions of Law to Which
               No Answer Is Required; to the Extent They May Be Deemed Allegations
23                                     of Fact, They Are Denied.
24           395.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

25   Amended Complaint are repeated and incorporated by reference.

26           396.    The allegations in paragraph 396 constitute conclusions of law and Plaintiffs’

27   characterization of the scope of the 2015 Rule, to which no answer is required; to the extent they

28   may be deemed allegations of fact, they are denied.
     [Proposed] Answer of Chantell and Michael         61
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 62 of 67



 1           397.    The allegations in paragraph 397 constitute conclusions of law to which no answer
 2   is required; to the extent they may be deemed allegations of fact, they are denied.
 3           398.    The allegations in paragraph 398 constitute conclusions of law to which no answer
 4   is required; to the extent they may be deemed allegations of fact, they are denied.
 5           399.    The allegations in paragraph 399 constitute conclusions of law to which no answer
 6   is required; to the extent they may be deemed allegations of fact, they are denied.
 7                                 PLAINTIFFS’ PRAYER FOR RELIEF
 8           The remainder of Plaintiffs’ Complaint consists of Plaintiffs’ Prayer for Relief, which
 9   requires no response. To the extent that a response may be deemed required, the Sacketts deny that
10   Plaintiff is entitled to the relief requested or to any relief whatsoever.
11                                               GENERAL DENIAL
12           The Sacketts hereby deny any allegations of Plaintiffs’ Amended Complaint, whether
13   express or implied, that are not otherwise specifically admitted or qualified herein.
14                                       AFFIRMATIVE DEFENSES
15           Without admitting any of the allegations of Plaintiffs’ Amended Complaint, and without
16   admitting or acknowledging that the Sacketts have any burden to prove any of the following
17   allegations, the Sacketts allege the following as separate and independent affirmative defenses as
18   to all claims and claims for relief asserted by Plaintiffs.
19                                    FIRST AFFIRMATIVE DEFENSE
20                                 (Commerce Clause/Tenth Amendment)
21           1.      Under the Clean Water Act, EPA and the Army may only regulate discharges to
22   “navigable waters.” See 33 U.S.C. § 1344(a).
23           2.      The Navigable Waters Protection Rule defines “navigable waters” to exclude
24   wetlands that do not abut other regulated waters, that are not flooded by other regulated waters, and
25   are not separated from other regulated waters only by natural or permeable artificial barriers
26   (collectively “nonregulated wetlands”). 33 C.F.R. § 328.3(c)(1).
27           3.      When enacting the Clean Water Act, Congress had in mind only its traditional
28   regulation of navigation. Solid Waste Agency of N. Cook Cty. (“SWANCC”) v. U.S. Army Corps of
     [Proposed] Answer of Chantell and Michael           62
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 63 of 67



 1   Eng’rs, 531 U.S. 159, 172 (2001).
 2           4.      SWANCC holds that isolated ponds are outside of the scope of the term “navigable
 3   waters” under the Clean Water Act, based in part on the absence of a clear statement in the Act that
 4   would extend regulation to such features, and the limits that the Commerce Clause and Tenth
 5   Amendment place on Congress’ regulatory power. 531 U.S. at 174.
 6           5.      “Nonregulated wetlands” routinely occur on private property, such as the Sacketts’,
 7   that legally is or may be used for a wide variety of land uses and purposes, as an aspect of property
 8   ownership and affirmed under state and local law. These uses include but are not limited to farming,
 9   ranching, roads, ditches, wells, pipelines, tanks, reservoirs, ponds, windmills, power and
10   telecommunications poles and related infrastructure, fencing, livestock pens and corrals, equipment
11   and storage yards, loading facilities, parking areas, and buildings (including but not limited to barns,
12   sheds, shops, warehouses, stores, garages, and homes). All of these are traditional and customary
13   uses of real property and generally create no nuisance conditions.
14           6.      Property owners such as the Sacketts routinely put their real property to most if not
15   all these uses, consistent with local and state regulation and permitting.
16           7.      Many of these uses coincide with areas that contain “nonregulated wetlands,” and
17   involve non-exempt discharges of dredged or fill material to those features.
18           8.      Interpreting “navigable waters” in the Clean Water Act to allow regulation of the
19   use of “nonregulated wetlands” on private property such as described in the preceding paragraph
20   would extend federal authority to and beyond the outer reaches of the Commerce Power. The Clean
21   Water Act contains no clear statement of congressional intent to regulate to such extent. SWANCC,
22   531 U.S. at 174. The agencies’ interpretation of the Act in the Navigable Waters Protection Rule
23   to exclude “nonregulated wetlands” is not an exercise of agency discretion, but instead is compelled
24   by the Commerce Clause.
25           9.      Interpreting “navigable waters” in the Clean Water Act to allow regulation of the
26   use of private property such as described in paragraphs 5–7 above would intrude extensively on
27   local land use regulation and water resource regulation and allocation. The Tenth Amendment
28   reserves government power over these questions to the states. SWANCC, 531 U.S. at 173 (“This
     [Proposed] Answer of Chantell and Michael          63
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 64 of 67



 1   concern is heightened where the administrative interpretation alters the federal-state framework by
 2   permitting federal encroachment upon a traditional state power.”); see also Rapanos, 547 U.S.
 3   at 737–38. Clean Water Act regulation of such activities would amount to a federal veto power
 4   over local land use law, zoning, and permitting. The Agencies’ interpretation of the Clean Water
 5   Act to exclude “nonregulated wetlands” is not an exercise of agency discretion, but instead is
 6   compelled by the Tenth Amendment.
 7                                  SECOND AFFIRMATIVE DEFENSE
 8                                    (Article I/Nondelegation Doctrine)
 9           10.     The Navigable Waters Protection Rule interprets “navigable waters” in the Clean
10   Water Act to exclude wetlands that do not abut other regulated waters, are not flooded by other
11   regulated waters, and are not separated from other regulated waters only by natural or permeable
12   artificial barriers (collectively “nonregulated wetlands”). 33 C.F.R. § 328.3(c)(1). The Supreme
13   Court has held that while the Clean Water Act regulates some waters that are not navigable-in-fact,
14   it does not regulate all “waters” and that “navigable” must have some limiting meaning. SWANCC,
15   531 U.S. 171–72 (the Act regulates some waters not “deemed ‘navigable’ under the classical
16   understanding of that term” but not all such waters) (quoting United States v. Riverside Bayview
17   Homes, 474 U.S. 121, 133 (1985))).
18           11.     The Act does not define “navigable.” If the term does not have its ordinary meaning
19   but instead has some broader or different meaning, then the statute unconstitutionally delegates to
20   EPA and the Army the task of deciding, as a policy matter, what non-navigable wetlands the
21   agencies will regulate. The agencies themselves see their work as largely one of identifying,
22   balancing, and selecting among competing policy priorities. See, e.g., 85 Fed. Reg. at 22,264,
23   22,270–71, 22,277, 22,290, 22,292, 22,300.
24           12.     In making this delegation, the Clean Water Act lacks any appropriately understood
25   “intelligible principle” and provides no guidance or criteria to the agencies to circumscribe their
26   policy decision defining “navigable.”
27           13.     The Act identifies no fact-finding that the agencies must engage in to define
28   “navigable.”
     [Proposed] Answer of Chantell and Michael        64
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 65 of 67



 1           14.     The Act provides no factors for the agencies to consider, let alone what weight to
 2   give to any such factors, in determining the meaning of “navigable.”
 3           15.     If “navigable” in the statute means something other than “navigable-in-fact,” such
 4   that the exclusion of “nonregulated wetlands” from the definition of “navigable waters” is not
 5   compelled by the text of the Act and/or the Commerce Clause and Tenth Amendment, then the
 6   statute delegates unbounded discretion to the agencies to define the term, in violation of the non-
 7   delegation doctrine, and Article I of the Constitution (vesting “all legislative powers” in the
 8   Congress).
 9           16.     If the regulation of “nonregulated wetlands” would violate Article I and the Non-
10   Delegation Doctrine, then EPA and the Army’s decision to exclude such “nonregulated wetlands”
11   from the scope of the Navigable Waters Protection Rule cannot be legally invalid on any basis, nor
12   can it be set aside or enjoined under the Administrative Procedure Act.
13                                   THIRD AFFIRMATIVE DEFENSE
14                                               (Void for Vagueness)
15           17.     The Navigable Waters Protection Rule interprets “navigable waters” in the Clean
16   Water Act to exclude wetlands that do not abut other regulated waters, are not flooded by other
17   regulated waters, and are not separated from other regulated waters only by natural or permeable
18   artificial barriers (collectively “nonregulated wetlands”). 33 C.F.R. § 328.3(c)(1).
19           18.     The Act does not define “navigable.” If the term does not have its ordinary meaning
20   but instead has some broader or different meaning, the Act gives no notice of that meaning or its
21   contours. The agencies themselves see their work as largely one of identifying, balancing, and
22   selecting among competing policy priorities, rather than elaborating a technical definition of some
23   commonly known term. See, e.g., 85 Fed. Reg. at 22,264, 22,270–71, 22,277, 22,290, 22,292,
24   22,300; see also Sackett v. EPA, 566 U.S. 120, 133 (2012) (Alito, J., concurring) (“[T]he words
25   themselves are hopelessly indeterminate.”).
26           19.     The Due Process Clause of the U.S. Constitution requires that criminal statutes
27   provide adequate notice of the conduct which they proscribe to those who must comply. United
28   States v. Lanier, 520 U.S. 259, 265–67 (1997). The Clean Water Act imposes criminal penalties.
     [Proposed] Answer of Chantell and Michael            65
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 66 of 67



 1   33 U.S.C. § 1319(c).
 2           20.     The rule of lenity also requires that statutes with criminal penalties be interpreted in
 3   the light most favorable to criminal defendants. United States v. Granderson, 511 U.S. 39, 54
 4   (1994) (“[W]here text, structure, and history fail to establish that the Government’s position is
 5   unambiguously correct—we apply the rule of lenity and resolve the ambiguity in [the defendant’s]
 6   favor.”).
 7           21.     If the term “navigable” in the Act does not have the ordinary meaning of
 8   “navigable,” but at the same time does not encompass “all waters,” then it is impossible for any
 9   regulated party to know from the statute what waters are regulated unless and until the agencies
10   give some meaning to the term.
11           22.     A statute whose requirements are only knowable after they are “interpreted” by
12   enforcement officials is a classic violation of the void for vagueness doctrine. If “navigable” is
13   interpreted in a way that its meaning is unknown absent case-by-case agency interpretation, then
14   the statute fails to give constitutionally adequate notice of the conduct that it proscribes and is void-
15   for-vagueness under the Due Process Clause.
16           23.     If “navigable” as used in the Clean Water Act is void-for-vagueness, then the
17   decision of the Army and EPA to exclude “nonregulated wetlands” from the scope of the Navigable
18   Waters Protection Rule cannot be legally unsound under any basis, nor can it be set aside or
19   enjoined under the Administrative Procedure Act.
20                                     RESERVATION OF DEFENSES
21           24.     The Sacketts reserve the right to amend this Answer and to assert additional
22   defenses.
23                                          PRAYER FOR RELIEF
24           The Sacketts pray that Plaintiffs take nothing by their Complaint, that judgment be entered
25   in favor of the Sacketts, that this action be dismissed with prejudice, and that the Court award the
26   Sacketts any other relief the Court may deem just and proper.
27   ///
28   ///
     [Proposed] Answer of Chantell and Michael           66
     Sackett
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 95-5 Filed 01/19/21 Page 67 of 67



 1           DATED: January 19, 2021.
 2                                               Respectfully submitted,
 3                                               ANTHONY L. FRANÇOIS
                                                 CHARLES T. YATES
 4

 5                                               By        /s/ Anthony L. François
                                                           ANTHONY L. FRANÇOIS
 6
                                                 Attorneys for Defendant-Intervenors
 7                                               Chantell and Michael Sackett
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Answer of Chantell and Michael   67
     Sackett
     No. 3:18-cv-03521-RS
